Citation Nr: 0828803	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-29 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for Celiac 
disease/sprue, as secondary to service-connected gunshot 
wound residuals of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis, for purposes of 
accrued benefits.

2.  Entitlement to service connection right lower extremity 
peripheral neuropathy, for purposes of accrued benefits.

3.  Entitlement to a disability rating in excess of 30 
percent for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
to include entitlement to a separate disability rating for 
thoracic kyphosis, for purposes of accrued benefits.

4.  Entitlement to a disability rating in excess of 20 
percent for gunshot wound residuals of the lumbar region 
(Muscle Group XX) with muscle damage, for purposes of accrued 
benefits.

5.  Entitlement to a disability rating in excess of 10 
percent for peritoneal adhesions, for purposes of accrued 
benefits.

6.  Entitlement to an effective date, prior to January 31, 
1994, for the grant of service connection for left anterior 
crural nerve neuropathy, for purposes of accrued benefits.

7.  Entitlement to an effective date, prior to November 5, 
2003, for the grant of a total disability rating based upon 
individual unemployability (TDIU), for purposes of accrued 
benefits.

8.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq. 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran had active service from September 1943 to 
November 1945.  The veteran died in July 2005.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005, June 2006, October 2007, 
and December 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.



FINDINGS OF FACT

1.  The veteran died in July 2005.  At the time of his death, 
he was in the process of adjudicating claims of entitlement 
to a disability rating in excess of 30 percent for gunshot 
wound residuals of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis, entitlement to a 
disability rating in excess of 20 percent for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, entitlement to a disability rating in excess of 
10 percent for peritoneal adhesions, entitlement to service 
connection for Celiac disease/sprue; entitlement to service 
connection for right lower extremity peripheral neuropathy; 
entitlement to an effective date prior to January 31, 1994, 
for the grant of service connection for left anterior crural 
femoral neuropathy, and entitlement to an effective date 
prior to November 5, 2003, for the grant of a total 
disability rating based on individual unemployability (TDIU).  
The veteran's wife submitted a claim for accrued benefits 
within one year of the veteran's death.  

2.  The veteran's Celiac disease/sprue did not have its onset 
during active service and is not otherwise etiologically 
related to the veteran's service or to a service-connected 
disability.

3.  The veteran's right lower extremity peripheral neuropathy 
did not have its onset during active service and is not 
otherwise etiologically related to the veteran's service or 
to a service-connected disability.

4.  In July 1944, the veteran sustained a gunshot wound that 
perforated the abdomen and jejunum, with resulting 
disturbance of the left sciatic nerve, and exited through his 
lower back just left of midline at ileum level.  A laparotomy 
was performed and two perforations in the jejunum were 
sutured.  The exit wound was debrided.  X-ray was negative 
for any bony pathology.  An exploratory laparotomy 
necessitated by a pelvic abscess was performed in August 1944 
with secondary closure of the abdominal wound.

5.  The veteran's service-connected gunshot wound residuals 
of the abdominal region, Muscle Group XIX, did not result in 
a severe disability associated with abdominal wall muscle 
damage.  The clinical evidence reveals that the veteran's 
gunshot wound residuals of the abdominal region have been 
characterized as moderately severe.  There was no objective 
evidence in the abdominal area of loss of deep fascia, loss 
of muscle substance, soft flabby muscles, or muscles that 
swelled and hardened abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side did not 
demonstrate severe impairment of function in the abdominal 
region.  His disability resulted in well-healed scarring 
representing an entrance wound, peritoneal adhesions, a small 
incisional ventral hernia of the rectus abdominis, thoracic 
kyphosis, mild atrophy of the abdominal muscles, and diffuse 
tenderness in the abdominal region.  Service connection was 
separately awarded for the abdominal scar and peritoneal 
adhesions.

6.  Disability due to thoracic kyphosis was contemplated by 
the 30 percent rating assigned for abdominal wall muscle 
damage, because separate functional impairment attributable 
solely to the service-connected thoracic kyphosis was not 
clinically shown.  Abdominal wall muscles of Group XIX have, 
as the listed function, support and compression of abdominal 
wall and lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of the arm.

7.  The veteran's service-connected gunshot wound residuals 
of the lumbar region, Muscle Group XX, did not result in a 
moderately severe disability associated with lumbar region 
muscle damage.  There was no objective evidence in the lumbar 
region of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, 
uncertainty of movement, loss of muscle substance, muscle 
herniation, or normal firm resistance of the lumbar muscles 
compared to a sound side.  His disability was manifested 
primarily by a well-healed, small scar representing an exit 
wound and left anterior crural nerve neuropathy.  Service 
connection was separately awarded for the lumbar region scar 
and left anterior crural nerve neuropathy.

8.  The veteran's service-connected peritoneal adhesions 
disability was not characterized by moderately severe 
peritoneal adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.

9.  On April 25, 1990, the veteran filed claims of 
entitlement to a disability rating in excess of 30 percent 
for gunshot wound residuals of the abdominal region (Muscle 
Group XIX) with muscle damage and thoracic kyphosis, 
entitlement to a disability rating in excess of 20 percent 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) with muscle damage, and entitlement to a disability 
rating in excess of 10 percent for peritoneal adhesions.

10.  In the context of the veteran's April 25, 1990, claim of 
entitlement to a disability rating in excess of 20 percent 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) with muscle damage, the documentation in the record 
of left lower extremity pathology associated with the lumbar 
region muscle damage, constituted an implied claim of 
entitlement to a separate disability rating for left anterior 
crural nerve neuropathy.

11.  On April 25, 1990, the veteran filed an application for 
increased disability ratings for his service-connected 
disabilities; there was no indication that the veteran was 
unemployable.. 

12.  The veteran's formal claim of entitlement to TDIU, a VA 
Form 21-8940, was received on November 5, 2003. 

13.  In January 2004, the RO granted individual 
unemployability based on the fact that the veteran met the 
schedular criteria for TDIU.  An effective date of November 
5, 2003, the date of receipt of the formal claim, was 
assigned.

14.  The veteran met the schedular criteria for TDIU as of 
December 8, 1999, more than a year prior to the receipt of 
his formal claim for TDIU.  Within one year prior to the 
veteran's November 5, 2003, formal claim, it was not 
factually ascertainable that the veteran was first unable to 
obtain or maintain substantially gainful employment due to 
service-connected disabilities.

15.  The veteran died in July 2005.  The listed cause of 
death was a myocardial infarction.  Asthma was listed as an 
other significant condition.

16.  At the time of the veteran's death, service connection 
was in effect for gunshot wound residuals of the abdominal 
region (Muscle Group XIX) with muscle damage and thoracic 
kyphosis, gunshot wound residuals of the lumbar region 
(Muscle Group XX) with muscle damage; peritoneal adhesions; 
left anterior crural femoral neuropathy, and scars in the 
abdominal and lumbar regions.

17.  The record contains no indication that the veteran's 
death was proximately due to or the result of his period of 
service, or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
Celiac disease/sprue, on a direct basis or as secondary to a 
service-connected disability, have not been met on an accrued 
benefits basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).

2.  The criteria for entitlement to service connection for 
right lower extremity peripheral neuropathy, on a direct 
basis or as secondary to a service-connected disability, have 
not been met on an accrued benefits basis.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for an evaluation in excess of 30 percent 
for gunshot wound residuals of the abdominal region (Muscle 
Group XIX) with muscle damage and thoracic kyphosis, have not 
been met on an accrued benefits basis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 3.1000, 4.7, 4.56, 
4.73, Part 4, Diagnostic Code 5319, effective prior to and as 
of July 3, 1997.

4.  The criteria for a separate disability rating for 
thoracic kyphosis have not been met on an accrued benefits 
basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2007).

5.  The criteria for an evaluation in excess of 20 percent 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) with muscle damage, have not been met on an accrued 
benefits basis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 3.1000, 4.7, 4.56, 4.73, Part 4, 
Diagnostic Code 5320, effective prior to and as of July 3, 
1997.

6.  The criteria for an evaluation in excess of 10 percent 
for peritoneal adhesions have not been met on an accrued 
benefits basis. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.10, 4.114, Code 7301 (2007).

7.  The criteria for the assignment of an effective date of 
April 25, 1990, but no earlier, for the grant of service 
connection for left anterior crural nerve neuropathy have 
been met on an accrued benefits basis.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).

8.  The criteria for an effective date prior to November 5, 
2003, for the award of a TDIU have not been met on an accrued 
benefits basis.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 
4.16 (2007).

9.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's cause 
of death, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 and Supp. 2008)) include enhanced duties to notify and 
assist claimants for VA benefits. VA regulations implementing 
the VCAA have been codified, as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Under the VCAA, 
VA must notify the appellant of any evidence that is 
necessary to substantiate the claim, as well as the evidence 
that VA will attempt to obtain and which evidence she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  See Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.

In this appeal, a July 2005 pre-rating letter notified the 
appellant of what information and evidence was needed to 
substantiate this claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the RO adjudicated the claim in October 2005, June 2006, 
October 2007, and December 2007.   Hence, the appellant is 
not shown to be prejudiced by the timing of this VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).  See also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

Through notice from the RO, the appellant has been notified 
and made aware of the evidence needed to substantiate this 
accrued benefits claim, the avenues through which they might 
obtain such evidence, and the allocation of responsibilities 
between the appellant and VA in obtaining such evidence.  
There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant 
or to have any effect on the appeal.  Any such error is 
deemed harmless and does not preclude appellate consideration 
of this matter, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board does not have 
the authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must advise that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.  In the 
present appeal, by means of a July 2006 statement of the 
case, the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for accrued benefits and the type of evidence necessary to 
establish an effective date. 

As will be explained in more detail below, adjudication of a 
claim for accrued benefits purposes is an essentially a legal 
determination, and the evidentiary requirements differ 
somewhat from claims for other types of compensation.  In 
claims for accrued benefits, only the evidence that is of 
record at the time of the veteran's death is considered, with 
the exception of any evidence necessary to complete the 
application, and VA or service records that have not been 
associated with the file because the latter records are 
considered, constructively, to already be a part of the 
record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  
See also 38 C.F.R. § 3.1000(d)(4).  In this appeal, the RO's 
July 2005 letter informed the appellant of VA's 
responsibility to obtain outstanding VA records.  Moreover, 
additional relevant VA medical records have been obtained.  
The Board finds that there is no outstanding duty to notify 
or assist owed the appellant.

Procedural History

The veteran's claim of entitlement to increased disability 
ratings for his service-connected disabilities was received 
on April 25, 1990.  In August 1990, the RO in New Orleans, 
Louisiana, confirmed a 30 percent evaluation for gunshot 
wound residuals of the abdominal region (Muscle Group XIX), a 
20 percent evaluation for gunshot wound residuals of the 
lumbar region (Muscle Group XX), and a 10 percent evaluation 
for peritoneal adhesions.  In May 1991, a regional office 
hearing was held.

In September 1991, the RO denied entitlement to service 
connection for non-tropical sprue as secondary to the 
veteran's service-connected gunshot wound residuals of the 
abdominal region, Muscle Group XIX.

In December 1992, the Board remanded the matters of 
entitlement to increased disability ratings to the agency of 
original jurisdiction for additional evidentiary development.  
In an October 1995 decision, the Board denied the appellate 
issues regarding entitlement to increased disability ratings.  
The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court). 
Jurisdiction over the case was transferred to the Jackson, 
Mississippi, Regional Office (RO).  In a January 1999 
memorandum decision, the Court vacated the October 1995 Board 
decision and remanded the case to the Board for additional 
evidentiary development.  In August 1999, the Board remanded 
the case to the RO for additional evidentiary development.

In a March 2000 rating decision and Supplemental Statement of 
the Case, the RO classified the service-connected gunshot 
wound residuals of the abdominal region, Muscle Group XIX, as 
including thoracic kyphosis.  In a September 2000 decision, 
the Board again denied the appellate issues regarding 
entitlement to increased disability ratings.   Subsequently, 
the veteran appealed this September 2000 Board decision to 
the Court.   During the pendency of that appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. 
(West 2002)) became law.  By a subsequent Order, the Court 
granted a Joint Motion for Remand filed by the Secretary of 
the VA and the veteran, through his attorney; vacated the 
September 2000 Board decision; and remanded the case for 
readjudication pursuant to that Act.

In August 2002, the Board undertook additional development on 
the appellate issues regarding entitlement to increased 
disability ratings, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9 (2002)).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Under 38 C.F.R. 
§ 19.9(a)(2), the Board could consider additional evidence 
without having to either remand the case to the agency of 
original jurisdiction for initial consideration or obtain the 
veteran's waiver.  Due to procedural due process concerns as 
a result of the Federal Circuit's partial invalidation of the 
Board's development regulations, in June 2003 the Board 
remanded the case to the RO for additional evidentiary and 
due process development.

A motion filed in 2003 by the veteran's attorney for 
advancement on the docket of the appeal was denied.  The 
motion was received just prior to the June 2003 action by the 
Board, and the case was undergoing review at that time.

By a January 2004 rating decision, the RO, in part, granted 
service connection and assigned separate 10 percent 
evaluations for gunshot wound scars of both the abdominal and 
lumbar regions, effective January 6, 2003.  Additionally, 
that rating action granted service connection and assigned 
noncompensable, 10 percent, and 30 percent ratings for 
respective periods beginning January 31, 1994, 
December 8, 1999, and January 2, 2003 for left anterior 
crural nerve (femoral) damage with neuropathy associated with 
the gunshot wound of the lumbar region; and granted a total 
rating based upon individual unemployability, effective 
November 5, 2003.  

On June 4, 2004, the Board issued a decision denying 
increased ratings for gunshot wound residuals of the 
abdominal region (Muscle Group XIX) with muscle damage and 
thoracic kyphosis, gunshot wound residuals of the lumbar 
region (Muscle Group XX) with muscle damage, and for 
peritoneal adhesions.  In April 2004, however, the veteran's 
attorney had faxed a statement to the Board that was not 
associated with the claims folders at the time the Board 
decision was rendered, stating that she was "out of town 
until yesterday"; that she intended to submit additional 
argument; that she wanted to "ensure that there is no 
further evidence to submit"; and that she wanted the case 
held in abeyance until July 1, 2004 (90 days from date of 
certification of the appeal), "so that I may complete those 
tasks."  This notice was in reply to a letter from the RO 
notifying the veteran that his appeal was being sent to the 
Board and that there was an additional period for submission 
of evidence or argument.  In late June 2004, the veteran's 
attorney filed a Motion for Reconsideration in connection 
with that June 4, 2004, Board decision.  In October 2004, the 
Board notified the veteran that it would vacate the June 2004 
decision, and, therefore, the veteran's Motion for 
Reconsideration was rendered moot.  In January 2005, the 
Board vacated the June 4, 2004, decision, which denied 
increased ratings for gunshot wound residuals of the 
abdominal region (Muscle Group XIX) with muscle damage and 
thoracic kyphosis, gunshot wound residuals of the lumbar 
region (Muscle Group XX) with muscle damage, and for 
peritoneal adhesions.  In January 2005, the matter was also 
remanded to ensure due process consideration and avoid 
potential procedural delays, the veteran's attorney was 
invited to submit additional argument and/or evidence, if 
any, directly to the RO, in order for it to be initially 
reviewed and considered by the RO.

In June 2005, the RO denied entitlement to service connection 
for right lower extremity peripheral neuropathy.

The veteran died in July 2005.  The appellant, the veteran's 
surviving spouse, submitted her claim for Dependency and 
Indemnity Compensation in July 2005.  In October 2005, the RO 
denied entitlement to service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance.  The appellant's claim of entitlement to accrued 
benefits was received in November 2005.  In June 2006, the RO 
denied the appellant's claim of entitlement to accrued 
benefits on the basis that no claim was pending at the time 
of the veteran's death.  

The RO revisited the matter in October 2007 and determined 
that there were claims pending at the time of the veteran's 
death.  As a matter of law, however, veterans' claims do not 
survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The provisions of 38 U.S.C.A. § 5121, however, set 
forth a procedure for a qualified survivor to carry on, to 
the limited extent provided for therein, a deceased veteran's 
claim for VA benefits by submitting an application for 
accrued benefits within one year after the veteran's death.  
Landicho, 7 Vet. App. at 47.  In pertinent part, section 5121 
provides that periodic monetary benefits to which a veteran 
was entitled at death on the basis of evidence in the file at 
date of death, and due and unpaid, may be paid to a surviving 
spouse.  38 U.S.C.A. § 5121.  In this case, the appellant's 
claim for accrued benefits was received at the RO within one 
year of the veteran's death.  Thus, the claims of entitlement 
to a disability rating in excess of 30 percent for gunshot 
wound residuals of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis; a disability rating 
in excess of 20 percent for gunshot wound residuals of the 
lumbar region (Muscle Group XX) with muscle damage; a 
disability rating in excess of 10 percent for peritoneal 
adhesions; service connection was no warranted for celiac 
disease; to a separate disability rating for thoracic 
kyphosis; service connection for right lower extremity 
peripheral neuropathy; to an effective date prior to January 
31, 1994, for the grant of service connection for left 
anterior crural femoral neuropathy; an effective date prior 
to November 5, 2003, for the grant of a total disability 
rating based on individual unemployability (TDIU), for 
purposes of determining the appellant's entitlement to 
accrued benefits, must be considered.

In October 2007, the RO continued the 30 percent rating 
assigned for gunshot wound residuals of the abdominal region 
(Muscle Group XIX) with muscle damage and thoracic kyphosis, 
the 20 percent rating assigned for gunshot wound residuals of 
the lumbar region (Muscle Group XX) with muscle damage, and 
the 10 percent rating assigned for peritoneal adhesions, for 
accrued purposes.  The RO also determined that service 
connection was not warranted for Celiac disease or a separate 
disability rating for thoracic kyphosis, for accrued benefits 
purposes.  

In December 2007, the RO determined that service connection 
for right lower extremity peripheral neuropathy and an 
effective date prior to January 31, 1994, for the grant of 
service connection for left anterior crural femoral 
neuropathy, for accrued purposes, was not warranted.  
Additionally, an effective date prior to November 5, 2003, 
for the grant of a total disability rating based on 
individual unemployability (TDIU), for accrued purposes, was 
not warranted.

Factual Background

The veteran's service medical records reveal that, in July 
1944, the veteran was wounded in action.  He sustained a 
gunshot wound during combat, wherein the bullet entered his 
abdomen, perforated the jejunum with partial paralysis of the 
lateral and anterior left femoral cutaneous nerve and 
disturbance of the sensory roots of the sciatic nerve on the 
left side, and exited through his lower back just left of 
midline at ileum level.  A laparotomy was performed and two 
perforations in the jejunum were sutured.  "Plastic 
peritonitis" was also noted.  The exit wound was debrided.  
X-ray was negative for any bony pathology.  He developed a 
slight evisceration of his wound, which was treated.  An 
exploratory laparotomy, necessitated by a pelvic abscess, was 
performed, in August 1944, with secondary closure of the 
abdominal wound.

The wound initially resulted in weakness and numbness of the 
left thigh, leg, and foot and a mild, partial intestinal 
obstruction.  The veteran also developed stomach cramps and 
low back pain.  In November 1944, the abdomen had a 9-inch, 
incisional scar over the left rectus muscle with no masses 
palpable.  There was a small exit wound scar on the back to 
the left of the spine.  In January 1945, the gunshot wound 
was described as being the result of a .31-caliber bullet 
that entered the lower mid abdomen and exited at a point 1 
and 1/2 inches to the left of L3 and L4.  In the lower part 
of the abdominal operative incision, a 2-inch separation of 
the recti muscles was noted with weakness but without 
definite hernia.

February 1945 x-rays of the lumbosacral spine revealed 
generalized demineralization of the vertebral bodies and 
pelvis and Schmorl's nodes and the radiographic impression 
was that most of the changes were due to congenital anomaly 
of platyspondyly, although some might be due to a debilitated 
state.  In April 1945, the abdominal wound scar was well-
healed with no evidence of incisional hernia.  A November 
1945 Medical Board determined that due to the weakness in the 
left leg and the "danger" of an intestinal obstruction 
caused by the gunshot wound, appellant was no longer fit for 
duty.

A December 1945 rating decision granted service connection 
and assigned a 100 percent schedular rating for gunshot wound 
residuals of the abdominal region with jejunum perforation 
and partial paralysis of the left lateral/anterior femoral 
cutaneous nerves.

Upon VA examination, in June 1946, the veteran complained of 
tenderness over the right lower quadrant/flank.  Clinically, 
there was no hernia, abdominal wall weakness, tenderness on 
palpation, masses, or abdominal disability.  There was a 
large, hypertrophic, incisional scar over the left rectus 
muscle, a small incisional scar over the right lower 
quadrant, and a gunshot wound scar on the low back (left 
side).  Back range of motion was slightly restricted on 
extension and right lateral flexion.  There was no atrophy of 
any muscle group, except for a subcutaneous depression due to 
an old boil scar on the lateral aspect of the left lower leg.  
Skin testing revealed unphysiological and unanatomical 
sensory loss in thigh and knee areas, which was inconsistent.  
Objectively there was no evidence of motor nerve lesion and 
it appeared that return of sensation in the left lateral 
femoral cutaneous nerve was almost complete.  The 
unphysiological sensory loss, fatigue, and insomnia were 
apparently due to incomplete readjustment.  

Following the June 1946 VA examination that determined that 
there was no objective evidence of motor nerve lesions and an 
almost complete return of sensation in the left lateral 
femoral cutaneous nerve, the 100 percent disability rating 
was reduced by a July 1946 rating decision to a combined 50 
percent rating.   A 30 percent disability rating was assigned 
for involvement of the left lateral and anterior femoral 
cutaneous nerves as residuals of gunshot wound to the abdomen 
and perforation of the jejunum.  A separate 30 percent 
disability rating was assigned for gunshot wound residuals of 
the abdominal region involving Muscle Group XIX (muscles of 
the abdominal wall).

On June 1948 VA examination, there was no evidence of a 
hernia, abdominal wall weakness, tenderness on palpation, 
masses, or abdominal disability.  There was a large, 
incisional left abdominal scar and a small, nonsymptomatic 
scar of the left lumbar region.  An x-ray of the upper 
gastrointestinal tract with barium enema revealed no 
abnormalities (including the colon and stomach).

A July 1948 rating decision listed the service-connected 
gunshot wound residuals as follows: A 10 percent rating was 
assigned for peritoneal adhesions under Diagnostic Code 7301; 
a 30 percent rating was confirmed for gunshot wound residuals 
of the abdominal region involving Muscle Group XIX under 
Diagnostic Code 5319; and a 20 percent rating was assigned 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) under Diagnostic Code 5320.  All three ratings have 
been in effect for decades and are "protected" ratings (not 
subject to reduction).  See 38 C.F.R. § 3.951 (2007).

In December 1948, the veteran was admitted for treatment for 
pain in the left flank.  Laboratory findings were a complete 
blood count (CBC) within normal limits and urinalysis with 1+ 
albumin.  A kidney ultrasound biopsy (KUB) revealed an 
opacity in the region of the left lower ureter.  Cystopic 
examination revealed a normal bladder and two catheters were 
passed up the left ureter with ease.  X-rays demonstrated a 
questionable opacity overlying the lower border of the sacrum 
on the left side; however, both catheters drained clear 
urine, which was microscopically negative.  The veteran was 
diagnosed as ureteral colic, probably due to ureteral 
calculus.  

In an October 1979 written statement, a private physician 
C.T.R.U., M.D., opined that the veteran was unable to work, 
at that time, due to poor bowel and bladder control, chronic 
COPD, progressive numbness in the lower extremities.  A 
November 1979 written statement from another private 
physician H.C.M., M.D., reported that the veteran complained 
of abdominal pain, lower extremities numbness, progressive 
diarrhea, and weight loss of 27 pounds.  Clinically, he was 
anemic, his abdomen was slightly distended, and there was a 
24-cm left para medium incision with a 4 by 4 incisional 
hernia in the upper third.  There was a decrease in deep 
tendon reflexes of the left knee and ankle.  The examiner's 
initial impression was that the veteran had an incisional 
hernia and neurological deficit as a result of his in-service 
injuries.  

On December 1979 VA examination, it was reported that 
veteran's abdominal problem, although "obviously severe," 
was not as overbearing to him as his leg problem.  
Clinically, the abdominal muscles were thin and a right 
ventral hernia affected the right rectus muscle.  A lumbar 
area scar was described as insignificant with no paraspinal 
musculature weakness.  Although there was some numbness of 
the anterior thighs, there was no persistent numbness down 
the outside of the left leg.  Diagnoses included peritoneal 
adhesions with a partial obstruction; Muscle Group XIX wound, 
principally involving a ventral hernia of the right rectus 
muscle; and Muscle Group XX wound, manifested by no muscle 
group involvement but with severe neuropathy due to injury to 
the nerve roots emerging from the spine. Anemia, possibly 
related to malabsorption, was also diagnosed.

Private clinical records, dated in June 1983, included 
diagnoses for urethral stricture, bladder stone, sprue, and 
anemia secondary to sprue.  The veteran underwent suprapubic 
cystostomy for a bladder stone and the operative report noted 
"very little evidence of a previous inter-abdominal 
trauma."  A small bowel x-ray series accomplished at that 
time showed a diffuse, nonspecific small bowel pattern 
suggestive of sprue or other diffuse inflammatory bowel 
disease.  A barium enema x-ray revealed no evidence of 
definite colon abnormality.  Small bowel biopsy was 
consistent with celiac disease, noted as idiopathic sprue.

During a May 1991 RO hearing, the veteran testified that the 
damage to his muscle groups was really minor compared to what 
developed from the gunshot wound.  He testified that his 
bowel had been resected twice, although he did not see this 
anywhere in his records, and that he had short bowel syndrome 
as a result of the gunshot wound.  He asserted that his non-
tropical sprue was the direct result of a bowel resection and 
that his "hump back" was due to the gunshot wound.  The 
veteran also testified that he had undergone weight loss and 
experienced weakness, but that he was able to work a full day 
as an employee at a VA medical center.  He described stomach 
cramping as occurring infrequently.

In August 1991, the veteran was afforded a VA examination.  
The veteran reported with complaints of difficulty sleeping 
due to heartburn, regurgitation and strangling.  He also 
reported having continued weight loss of approximately 20 
pounds since January 1990, as well as, dizziness, nausea, 
generalized weakness, and two to four loose bowel movements 
per day.  Physical examination of the abdomen revealed a 
well-healed midline scar with an incisional hernia, which the 
examiner determined  was not of sufficient size as to warrant 
operative intervention.  There was an enlarged left lobe of 
the liver, but there was bilateral pitting edema in both 
legs, which was compatible with his renal disease and 
malabsorption.  

VA outpatient clinical records, dated in May 1992, include 
upper gastrointestinal and small bowel x-ray series reports 
that demonstrated a small sliding-type hiatal hernia with 
reflux and diffuse dilation of the small bowel with 
thickening of the folds of the small bowel consistent with 
sprue.  A barium enema revealed a redundant large bowel with 
dilation of the proximal large bowel.  A June 1992 CT scan of 
the abdomen revealed soft tissue fullness of the pancreatic 
tail, felt to be a bowel mass rather than a pancreatic mass.  
There was an abnormal bowel pattern with multiple fluid-
filled small bowel segments in the mid and right abdomen 
extending into the pelvis.  A hiatal hernia was diagnosed in 
November 1992.

Pursuant to the Board's December 1992 remand, VA examinations 
were conducted in January 1993.  VA examination revealed a 
depressed scar adherent to abdominal muscles and peritoneum 
that was not tender to deep palpation.  There was some 
limitation in the movements of the abdominal muscles due to 
the adhesions.  At that time, the veteran was also noted, to 
have a thoracic deformity due to kyphosis and scoliosis of 
the dorsal spine.  A VA cardiovascular examination diagnosed 
slight anemia secondary to severe kidney failure and advanced 
arteriosclerosis.  A January 1993 VA orthopedic examination 
revealed that the veteran had degenerative joint disease of 
the spine with osteoporosis, kyphosis, with a right rear hump 
back and scoliosis to the right.  Physical examination 
revealed that reflexes were equal in the lower extremities 
and there was no atrophy of the calves or thighs.  Motor and 
sensation appeared to be intact.  X-ray of the lumbar spine 
revealed severe osteoporosis and loss of height involving L1 
and L2, which could be due to severe compression fractures.  

A June 1993 written opinion from a VA gastroenterologist 
stated that the veteran's main gastrointestinal problem was 
Celiac disease/non-tropical sprue, documented by a 1983 small 
bowel biopsy.  The gastroenterologist stated that while the 
pathogenesis of this disease was not settled, "there is 
clear cut evidence" that an allergy to gluten-containing 
grains was involved.  The gastroenterologist opined that 
there was no relationship between the veteran's gunshot wound 
to the abdomen and the development of the Celiac disease/non-
tropical sprue.  With regard to the veteran's contention that 
his intestine had been resectioned and that he suffered from 
a "short bowel" as a result of the gunshot wound, the 
gastroenterologist stated that there was no indication in the 
medical record that the veteran had undergone any bowel 
resection, except for the full-thickness biopsy done on two 
sites of his bowel in 1983.  Although the examiner conceded 
that it was unclear whether the veteran had undergone a bowel 
resection in 1944 after his gunshot wound, he noted that a 
1983 upper GI series did not document any considerable loss 
of length of the bowel.  Notwithstanding, he opined that a 
"short bowel" should not result in any impairment of bowel 
function.  The gastroenterologist also acknowledged that the 
veteran experienced "reflux esophagitis"; however, he did 
not see a direct relationship between the veteran's gunshot 
wound and the reflux esophagitis, unless the bullet had 
somewhat interfered with the lower esophageal sphincter; 
furthermore, reflux esophagitis was a common problem.

On January 1994 VA examination, the veteran's abdomen was 
soft with bowel sounds present. The examiner stated that 
there was no evidence of a vascular injury associated with 
the gunshot wound, and that residuals of the abdominal 
gunshot wound were limited to a short gut with malabsorption 
and adhesions of abdominal wall musculature.

In February 1994, a VA orthopedic examination noted that the 
veteran ambulated with a satisfactory gait pattern.  There 
was marked kyphosis with some degree of scoliosis noted when 
standing erect.  There was no particular spasm or tenderness 
noted.  There was a small faint scar in the right 
paravertebral area of the mid-back, which represented the 
exit wound of the bullet.  Flexion was to 80 degrees and 
extension was to 20 degrees.  He performed a fair heel and 
toe walk and was able to slowly squat and rise again.  
Reflexes were 2+ in the right knee and approximately a trace 
at the left knee.  Ankle jerks were 2+, bilaterally.  The 
veteran denied any radicular symptoms.  There was a slight 
decrease in sensation to pinprick over the dorsum of the 
right foot.  X-rays of the thoracolumbar spine revealed 
degenerative disease of the spine with osteoporosis, 
kyphosis, and scoliosis.  In commenting on the request in the 
December 1992 Board remand that an opinion be rendered as to 
the relationship between a circulatory disorder of the legs 
and the gunshot wound, the examiner stated that even assuming 
that the veteran had a circulatory disorder of the legs, he 
did not feel that any such circulatory disorder was the 
result of the gunshot wound with injury to the back muscles.

A February 1997 VA treatment note from "serv care" to 
dental indicated that the veteran was a 72 year old white 
male with a service-connected abdominal muscle battle injury.  
He had developed tropical sprue when the ileum-jejunum was 
injured and a severe loss of calcium from bone getting 
shorter.  The veteran was complaining of collapsing vertebrae 
and problems with his teeth.

Pursuant to the August 1999 Board remand, VA examinations 
were conducted in December 1999.  During the VA orthopedic 
examination, the veteran presented with complaints of pain 
mostly between the shoulder blades.  He denied having any low 
back pain or any radiation of pain.  He ambulated normally 
and was able to squat and rise without significant 
difficulty.  Marked thoracic kyphosis was noted.  There was 
no paraspinal tenderness, muscle tightness, or atrophy.  
There was an old healed and non-tender gunshot exit wound on 
the left side of the lumbar area.  Flexion was to 60 degrees.  
Extension was to 5 degrees.  Lateral flexion was to 
10 degrees, bilaterally.  Rotation was to 30 degrees.  Deep 
tendon reflexes were absent in both knees and ankles.  The 
sensory examination revealed subjective dullness on the L4-5 
distribution of the left leg and straight leg raising was 
negative.  It was noted that the veteran's thoracic kyphosis 
made it difficult for him to rest his head on a pillow in the 
supine position.  Examination of the thoracic spine also 
revealed an unevenness; the right side was at a much higher 
level than the left side, probably due to retraction of the 
abdominal muscles on the left side and rotation of the spine.  
Functionally, the veteran was independent in his activities 
of daily living and able to ambulate without the assistance 
of a device.  He was not observed to be in any discomfort.

The examiner opined that there was no relationship between 
the lumbosacral spine condition and the gunshot wound; 
however, based on the history, posture of the patient, and 
the status of the abdominal muscles, there was a relationship 
between the thoracic kyphosis and the gunshot wound to the 
abdomen which resulted in loss of muscles, muscle strength, 
and adhesions in the peritoneum.  As to the degree of the 
relationship between the thoracic kyphosis and the service-
connected muscle deformity, the examiner indicated that it 
could not be determined with any medical certainty.  The 
impressions were thoracic kyphosis, thoracolumbar scoliosis, 
chronic thoracic spine pain due to kyphosis, and status post 
gunshot wounds to the abdomen with residuals.  X-rays of the 
thoracolumbar spine showed severe generalized osteoporosis, 
with a reduction in the height of vertebrae and 
kyphoscoliosis.

The December 1999 VA gastrointestinal examination noted 
complaints of anemia, weakness, diarrhea, gastroesophageal 
reflux disease, hiatal hernia with frequent heartburn, an 
occasional abdominal distress in the mid-abdominal area.  
There was no history of hematemesis, chronic nausea/vomiting, 
melena, or hematochezia.  Clinically, the veteran appeared 
well-developed and well-nourished.  There was diffuse 
tenderness throughout the abdomen, worse in the right upper 
quadrant.  There was no rebound tenderness and bowel sounds 
were slightly hyperactive.  An abdominal x-ray series showed 
no evidence of obstruction.  In a February 2000 addendum to 
that examination, the examiner indicated that the veteran had 
a history of peritoneal adhesions, which produced acute 
symptoms.  At that time, the veteran was asymptomatic from 
the standpoint of peritoneal adhesions.  In support of his 
conclusion, the examiner noted that the abdominal series had 
demonstrated no evidence of obstruction that would be present 
if there were peritoneal adhesions.  As to the veteran's 
diarrhea, the examiner determined that it was related to the 
veteran's non-tropical sprue.

In December 1999, the veteran was afforded a VA muscle 
examination.  As to the injury sustained to Muscle Group XIX, 
the examiner indicated that the veteran was unable to 
complete a sit-up without the use of his arms, which was 
indicative of moderately severe impairment of the abdominal 
muscle group.  There was mild atrophy of the abdominal 
muscles.  As to the injury sustained to Muscle Group XX, the 
examiner indicated that there was marked atrophy in the left 
lower lumbar region near the site of the gunshot wound.  
There was no weakness with lateral or rotary movement of the 
spine.  Peritoneal adhesions secondary to abdominal surgeries 
were noted.  The examiner concluded that the residuals of the 
service-connected gunshot wound were unrelated to veteran's 
current circulatory disorder of the legs, arteriosclerosis, 
or anemia.

A November 2000 VA outpatient clinical record indicated that 
the veteran requested a letter stating that his sprue was 
possibly related to his abdominal wound.  The physician noted 
that there was medical evidence that Celiac sprue can be 
exacerbated by trauma and that the veteran had sustained a 
gunshot wound to the abdomen and experienced symptoms since 
his injury.  He opined that the veteran's gastrointestinal 
symptoms were related to the gunshot wound, more likely than 
other causes.  In December 2000, he further indicated that 
since the in-service gunshot wound, the veteran had suffered 
repeatedly with problems associated with his intestinal tract 
and chronic diarrhea.  The examiner had reviewed the 
circumstances and determined that sprue could certainly be 
triggered by injury or trauma with resulting surgery that the 
veteran had undergone.  It was also known that because of the 
absorption problems associated with the injury and disease 
nutritional deficiencies could cause or complicate bone 
development and contribute to osteoporosis.  He opined that 
the veteran's gastrointestinal symptoms were more likely 
related to the in-service gunshot wound than to any other 
cause.  The veteran's injury and resulting treatment could 
certainly be a factor in his development of sprue and could 
be a further contributing factor in the development of 
osteoporosis.  In June 2002, the same VA physician 
acknowledged that Celiac disease was a genetic disorder; 
however it was frequently brought on for the first time by 
trauma.  He reiterated his opinion in November 2004. 

Pursuant to the August 2002 Board development, VA 
examinations were conducted in December 2002 and January 
2003.  In December 2002, the veteran was afforded a VA 
orthopedic examination.  At that time, the veteran ambulated 
slowly and stiffly, utilizing a cane.  There was severe 
kyphoscoliosis with generalized tenderness to palpation.  
Flexion was to 35 degrees.  Extension was to 5 degrees.  
Right lateral flexion was to 20 degrees.  Left lateral 
flexion was to 5 degrees.  There was increased pain with all 
ranges of motion noted.  No visible or palpable muscle spasms 
were apparent, but there was generalized tenderness to 
palpation of the back.  There was a faint, circular, 2-cm in 
length scar just to the left of midline in the low back, 
which was tender but nonulcerated and nonadherent.  There was 
a slight dimpling of the skin at the area of the scar.  The 
examiner's impression was severe kyphoscoliosis of the 
thoracic and lumbar spine with degenerative disease and 
osteoporosis.  He opined that the veteran's kyphoscoliosis 
was due to the severe, generalized osteoporosis.  He 
acknowledged that the veteran's VA treating physician had 
opined that the veteran's non-tropical sprue was related to 
the veteran's gunshot wound residuals and, in this respect, 
he noted that one of the causes of osteoporosis was 
intestinal malabsorption.  Therefore, he opined that it was 
as likely as not that there was a link between the veteran's 
Celiac disease with subsequent intestinal malabsorption, 
which had previously been attributed to the gunshot wound to 
the abdomen, and the development of the marked osteoporosis 
and subsequent development of the severe kyphoscoliosis of 
the spine.  As to the functional limitations related to the 
kyphosis, the examiner opined that there was significant 
impairment of the ability to bend, lift, or carry; 
significant limitation of spinal motion; adversely affected 
extended periods of sitting, standing, or walking; and an 
inability to sleep in a supine position.

In January 2003, the veteran's gunshot wound scars of the 
abdominal and lumbar regions were described as slightly 
painful.  His entry/abdomen scar was slightly irregular, 6.5 
inches long, and 0.5 inches wide.  The area was somewhat 
sensitive to touch and palpation and occasionally painful.  
The exit/back scar was 1.5 inches in diameter.  The scarring 
area was slightly puckered and tender to palpation.  There 
was no evidence of infection, inflammation, or other 
significant abnormality.  There was no evidence of local 
edema or keloid formation.  The entry/abdomen scar was 
slightly thickened in some places, but there was no evidence 
of breakdown.  The entry/abdomen scar demonstrated slight 
underlying tissue loss; the scar was slightly depressed in 
some areas.  There was mild disfigurement from the scars, 
both in the anterior abdominal scar and the paralumbar scar.  
The scars were determined to be well-healed, with mild 
residual pain and increased sensitivities in some areas.

The January 2003 VA gastrointestinal examination, revealed a 
fairly nourished individual with a soft abdomen.  The 
veteran's abdomen was without masses or organomegaly.  Mild 
abdominal scar tenderness was noted.  Bowel sounds were 
normal.

In January 2003, the veteran was also afforded a VA 
neurological examination.  Physical examination revealed 
pronounced kyphosis of the thoracic spine and weakness of 
both lower extremities.  Left knee jerk and right ankle jerk 
was absent.  No Babinski sign was present.  Vibratory sense 
was diminished to the knees, bilaterally.  Position sense 
appeared to be mildly impaired in both great toes.  Pinprick 
sensation was diminished in a stocking distribution below the 
knees and in the distribution of the left femoral nerve, as 
well as, the ilioinguinal nerve.  The examiner opined that 
the veteran had sustained a left lumbosacral plexus injury 
involving multiple nerves in the left lower extremity with 
the majority of symptoms in the distribution of the femoral 
nerve.  He opined that the veteran's left lower extremity 
neurological problems should be considered a separate 
disability from the intestinal wound.  He also opined that 
the veteran had probably developed a bilateral distal, 
symmetrical neuropathy on a nutritional basis from the sprue, 
which had compounded the original difficulty.  

In a December 2003 medical opinion, a VA gastroenterologist 
and another physician reviewed the veteran's medical records 
and stated that there was no etiological relationship between 
the current Celiac disease and the veteran's  gunshot wound.  
In addressing the previously rendered medical opinion by 
another VA physician (the VA physician who rendered written 
opinions in November 2000, December 2000, and June 2002) that 
medical literature supported a relationship between Celiac 
disease and some forms of trauma such as surgery, it was 
explained that the literature stated that it occurred "in 
proximity to the onset"; and in this case, there was 
approximately forty years between the veteran's 1944 initial 
injury and the clinical diagnosis by biopsy in 1983.  It was, 
therefore, concluded that "this literature does not lend 
support to an association between the veteran's gunshot wound 
to the small intestine and to his subsequent development of 
[c]eliac disease."

The records contains medical articles submitted by the 
veteran primarily pertaining to Celiac (sprue) disease 
involving the bowel; and explain that it is a genetic 
disorder with various "triggering" factors, including 
trauma such as surgery.

In December 2004, the veteran submitted pictures of his 
abdominal scarring.

In May 2005, the veteran was afforded a VA neurological 
examination in connection with his claim of entitlement to 
service connection for right leg neuropathy.  At that time, 
the veteran ambulated with a very stooped and crooked 
posture.  He could not get on his toes and he could only walk 
a few steps on his heels.  There was generalized atrophy and 
mild generalized weakness in the lower extremities.  Tone was 
normal.  Sensory evaluation demonstrated a stocking deficit 
to temperature of the knees.  There was mild to moderate 
vibration sense impairment at the ankles.  Reflexes were 2+ 
at the right knee, 1+ at the left knee, and absent at the 
ankles.  The examiner opined that he would not expect nerve 
damage to the right lower extremity as a direct consequence 
of the gunshot wound.  The veteran had peripheral neuropathy 
affecting both the lower extremities and this was likely a 
result of malabsorption, which may result from small bowel 
resection and would certainly be exacerbated by sprue.  

The veteran died in July 2005.  His certificate of death 
lists the immediate cause of death as a myocardial 
infarction.  Asthma is listed as an other significant 
condition.  

Analysis

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.1000 (2007).  In Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  The Federal Circuit noted 
that this conclusion comported with the decision in Zevalkink 
v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations, however, further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits.  
Thus, the Board must adjudicate the issues pending at the 
time of the veteran's death for the purpose of accrued 
benefits; however, the applicable regulation permits the 
Board to address only the evidence of record that was 
associated with his claims folder at the time of his death.  
See 38 C.F.R. § 3.1000(a).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application".  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.

The Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year 
limitation on the receipt of accrued benefits.  That 
amendment to 38 U.S.C.A. § 5121(a) is only effective, 
however, for deaths occurring on or after December 16, 2003.  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 
Stat. 2651 (Dec. 16, 2003).  As the veteran died in July 
2005, the amended version of 38 U.S.C.A. § 5121(a) is 
applicable.

In this case, the Board has determined both that the 
appellant filed a timely claim for accrued benefits and that 
two the claims of entitlement to service connection for 
celiac disease; entitlement to a separate disability rating 
for thoracic kyphosis; entitlement to service connection for 
right lower extremity peripheral neuropathy; entitlement to a 
disability rating in excess of 30 percent for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis; entitlement to a 
disability rating in excess of 20 percent for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage; entitlement to a disability rating in excess of 
10 percent for peritoneal adhesions; entitlement to an 
effective date prior to January 31, 1994, for the grant of 
service connection for left anterior crural femoral 
neuropathy; and entitlement to an effective date prior to 
November 5, 2003, for the grant of a total disability rating 
based on individual unemployability (TDIU) were pending and 
unadjudicated at the time of the veteran's death in July 
2005.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

I.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service- 
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  Additionally, the Board notes that 38 C.F.R. § 3.310, 
the regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision.  71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Because VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.

The veteran claims entitlement to service connection for 
Celiac disease/sprue and right lower extremity peripheral 
neuropathy.  The veteran alleges that his current Celiac 
disease/sprue and right lower extremity peripheral neuropathy 
disorders are secondary to his service-connected gunshot 
wound residuals.  Notwithstanding the veteran's allegations, 
the most probative medical evidence of record establishes 
that the veteran's current Celiac disease/sprue and right 
lower extremity peripheral neuropathy are not related to his 
period of service or any service-connected disability. 

Service medical records are silent for any complaints or 
treatment of Celiac disease/sprue and right lower extremity 
peripheral neuropathy.  Similarly, the post-service medical 
evidence of record is negative for any notations of a Celiac 
disease/sprue or right lower extremity peripheral neuropathy 
for years after service separation.  

The veteran was diagnosed as having Celiac disease by small 
bowel biopsy, in 1983, nearly 40 years after his discharge 
from service.  At that time, the VA treatment provider 
indicated that its etiology was idiopathic.  Throughout the 
pendency of this appeal, the matter as to whether the 
veteran's Celiac disease/sprue was related to service-
connected gunshot wound residuals of the abdominal region, 
Muscle Group XIX, with muscle damage and thoracic kyphosis, 
was referred to several specialists in the field of 
gastroenterology for their expert medical opinions.  In 
June 1993 and December 2003, upon review of the record, VA 
gastroenterologists opined that the veteran's Celiac disease 
was not related to the veteran's period of service, 
specifically to his in-service gunshot wound and its 
subsequent treatment.

The June 1993 VA gastroenterologist stated that while the 
pathogenesis of Celiac disease/sprue was not settled, there 
was clear cut evidence that an allergy to gluten containing 
grains was involved.  The VA gastroenterologist acknowledged 
the veteran's contention that his in-service gunshot wound to 
the abdomen resulted in a "short bowel"; however, he noted 
that this was not corroborated by the medical record.   The 
medical evidence of record did not reveal that the veteran 
had undergone a bowel resection at the time of his injury in 
1944.  Rather, there was no indication of treatment involving 
the bowel, until 1983, when the veteran underwent  a full-
thickness biopsy of the bowel on two sites.  Furthermore, a 
1983 upper GI series did not document any considerable loss 
of length of the bowel.  Notwithstanding the lack of evidence 
of a bowel resection in the medical record, the VA 
gastroenterologist further opined that even if the veteran's 
gunshot wound to the abdomen had resulted in a bowel 
resection that should not result in any impairment of bowel 
function.  The VA gastroenterologist concluded that there was 
no relationship between the veteran's gunshot wound to the 
abdomen and the development of the Celiac disease.  

A February 1997 VA treatment note from "serv care" to 
dental indicated that the veteran had sustained an abdominal 
muscle injury during service and had subsequently developed 
tropical sprue when the ileum-jejunum was injured.  The Board 
finds this statement unpersuasive as it is conclusory in 
nature and includes no explanation or supporting rationale 
for the ultimate conclusion reached.  See generally Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (observing that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion"); Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (noting that the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence).

In support of his claim, the veteran sought nexus statements 
from his VA treating physician in November 2000, December 
2000, June 2002, and November 2004.  The record does not 
reveal nor has there been any specific allegation that the VA 
treating physician was a specialist in the field of 
gastroenterology.  The VA physician noted that there was 
medical literature to the effect that Celiac sprue can be 
exacerbated by trauma.  Based on the veteran's history, he 
indicated that the veteran had experienced gastrointestinal 
difficulties, to include intestinal tract problems and 
chronic diarrhea, since the in-service gunshot wound.  The VA 
physician indicated that he had reviewed the circumstances 
and opined that Celiac disease could certainly be triggered 
by injury or trauma with resulting surgery, like the veteran 
had sustained.  In June 2002, the same VA physician 
acknowledged that Celiac disease was a genetic disorder; 
however, it was frequently brought on for the first time by 
trauma.  The VA physician opined that the veteran's 
gastrointestinal symptomatology was more likely related to 
in-service gunshot wound to the abdomen than to any other 
cause.  

The Board notes that the VA physician's statements were 
largely couched in speculative terms and that the VA 
physician's assertion that the veteran had experienced 
gastrointestinal difficulties since his gunshot wound injury 
was not corroborated by the objective medical evidence of 
record.  Generally, a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Additionally, it goes without 
saying that every medical opinion must be within the scope of 
expertise of the medical professional who proffered it, Layno 
v. Brown, 6 Vet. App. 465 (1994), and a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).

In light of aforementioned statements from VA treatment 
providers, the matter was forwarded for a second specialist 
opinion.  In a December 2003 medical opinion, a VA 
gastroenterologist and another physician reviewed the 
veteran's medical record and stated that there was no 
etiological relationship between the Celiac disease and the 
veteran's in-service gunshot wound.  In addressing the 
previously rendered medical opinion by the VA physician (who 
had rendered written opinions in November 2000, December 
2000, June 2002, and November 2004) that the medical 
literature supported a relationship between Celiac disease 
and some forms of trauma such as surgery, it was explained 
that the medical literature stated that it occurred "in 
proximity to the onset"; and in this case, there was 
approximately forty years between the veteran's 1944 initial 
injury and the clinical diagnosis by biopsy in 1983.  It was, 
therefore, concluded that "this literature does not lend 
support to an association between the veteran's gunshot wound 
to the small intestine and to his subsequent development of 
[c]eliac disease."

As to the probativeness of the medical opinions of record, it 
is noted that it is the Board's responsibility to weigh the 
credibility and probative value of all of the evidence and, 
in so doing, the Board may accept one medical opinion and 
reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Accordingly, the Board has accorded 
greater evidentiary weight to the June 1993 and December 2003 
opinions from VA gastroenterologists; they are more probative 
and therefore more persuasive than the February 1997, 
November 2000, December 2000, June 2002, and November 2004 
rendered by VA treating physicians.  The June 1993 and 
December 2003 opinions were rendered by specialists in the 
field of gastroenterology and were based on clinical data and 
a clear rationale and provided sufficient detail for the 
Board to make a fully informed decision.  See Bloom, 12 Vet. 
App. at 187; see also Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Accordingly, service connection for Celiac 
disease/spruce, as secondary to service-connected gunshot 
wound residuals of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis, for purposes of 
accrued benefits, is not warranted.

The appellant has also alleged entitlement to right lower 
extremity peripheral neuropathy.  The appellant argues that 
the veteran's right lower extremity peripheral neuropathy was 
secondary to the veteran's service-connected in-service 
gunshot wound and residual injuries to the abdomen and lumbar 
regions.  A review of the record, however, reveals that the 
veteran's  right lower extremity peripheral neuropathy did 
not have its onset during active service and was not 
otherwise etiologically related to the veteran's service or 
to a service-connected disability.  Rather, the medical 
evidence of record purports that the veteran's right lower 
extremity radiculopathy was due to nutritional deficiencies 
from Celiac disease, for which service connection has been 
denied by this Board decision.

The first indication of any difficulty regarding the right 
lower extremity was in August 1991, more than 45 years after 
the veteran's discharge from service.  At that time, VA 
examination noted bilateral pitting edema in both legs, which 
was compatible with the veteran's renal disease and 
nutritional malabsorption due to Celiac disease.  As noted 
service connection was not in effect for renal disease and 
has not been awarded for Celiac disease.  Additionally, in 
January 1994, a VA examiner stated that there was no evidence 
of a vascular injury in the lower extremities that was 
associated with the veteran's in-service the gunshot wound.

Upon VA orthopedic examination, in February 1994, the veteran 
denied any radicular symptoms attributable to his lumbar 
region injury.  Right knee reflex and right ankle jerk was 
2+.  There was a slight decreased in sensation to pinprick 
over the dorsum of the right foot.  In commenting on the 
request in the December 1992 Board remand that an opinion be 
rendered as to the relationship between a circulatory 
disorder of the legs and the gunshot wound, the examiner 
stated that even assuming that the veteran had a circulatory 
disorder of the legs, he did not feel that any such 
circulatory disorder was the result of the gunshot wound 
injury to the back muscles.

In December 1999, VA orthopedic examination revealed that 
deep tendon reflexes were absent in both knees and ankles.  
The veteran, however, denied having any low back pain or any 
radiation of pain from his lumbar spine.  Straight leg 
raising was negative.  The December 1999 VA muscle examiner 
opined that the veteran's service-connected residuals from a 
gunshot wound were unrelated to veteran's current circulatory 
disorder of the legs, arteriosclerosis, or anemia.

In January 2003, the veteran was afforded a VA neurological 
examination.  Physical examination revealed pronounced 
kyphosis of the thoracic spine and weakness of both lower 
extremities.  Right ankle jerk were absent.  No Babinski sign 
was present.  Vibratory sense was diminished to the knees, 
bilaterally.  Position sense appeared to be mildly impaired 
in both great toes.  Pinprick sensation was diminished in a 
stocking distribution below the knees and in the distribution 
of the left femoral nerve, as well as, the ilioinguinal 
nerve.  The examiner opined that the in-service gunshot wound 
had resulted in a left lumbosacral plexus injury involving 
multiple nerves in the left lower extremity, with the 
majority of symptoms in the distribution of the femoral 
nerve.  He further opined that the veteran's left lower 
extremity neurological problems should be considered a 
separate disability from the veteran's service-connected 
abdominal wound.  The VA examiner did not conclude that any 
right lower extremity symptomatology was attributable to the 
veteran's gunshot wound injury to the abdomen.  Rather, he 
opined that the veteran had probably developed a bilateral 
distal, symmetrical, neuropathy due to nutritional 
deficiencies from sprue/Celiac disease.  As previously noted, 
by means of this Board decision, service connection has been 
denied for Celiac disease/sprue.

In May 2005, the veteran was afforded an additional VA 
neurological examination.  Physical examination revealed 
generalized atrophy and mild generalized weakness in the 
lower extremities.  Sensory evaluation demonstrated a 
stocking deficit to temperature of the knees.  There was mild 
to moderate vibration sense impairment at the ankles.  
Reflexes were 2+ at the right knee, 1+ at the left knee, and 
absent at the ankles.  The examiner opined that the veteran's 
left lower extremity nerve damage was a direct consequence of 
the in-service gunshot wound.  Rather, the veteran's 
bilateral peripheral neuropathy was likely due to nutritional 
malabsorption.  

The only evidence linking the veteran's right lower extremity 
peripheral neuropathy to the service-connected gunshot wound 
residuals or service was the veteran's and the appellant's 
assertions.  As laypersons they are not competent to offer 
medical evidence of the etiology of the right lower extremity 
peripheral neuropathy.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds no evidence of right lower 
extremity peripheral neuropathy during service or as a result 
of service, to include the service-connected gunshot wound 
residuals.  Rather, the probative medical evidence of record, 
to include multiple opinions VA examiners, to include various 
specialists in orthopedics and neurology, have attributed the 
veteran's right lower extremity peripheral neuropathy to 
nutritional malabsorption from sprue/Celiac disease.  The 
record contains no medical opinion or showing of chronicity 
to link the right lower extremity peripheral neuropathy to 
service.  Accordingly, service connection is not warranted 
for right lower extremity peripheral neuropathy, for purposes 
of accrued benefits.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claims of 
service connection for Celiac disease/sprue and right lower 
extremity peripheral neuropathy, for purposes, of accrued 
benefits, must be denied.

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Muscle Injuries (XIX & XX)

The veteran's residuals of gunshot wounds to the abdomen with 
muscle weakness and thoracic kyphosis and to the lumbar 
region were evaluated under 38 C.F.R. Part 4, Diagnostic 
Codes 5319 and 5320, respectively.  

While the veteran's appeal was pending VA revised regulations 
for evaluating muscle injuries.  Effective June 3, 1997, VA 
promulgated final regulations, which initiated VA's 
regulatory endeavor to address muscle injuries and disorders 
of the orthopedic system as separate disability categories.  
The Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), 
held that the law "precludes an effective date earlier than 
the effective date of the liberalizing . . . regulation," 
but the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).

Prior to the revision, the regulations provided, that in 
rating injuries of the musculoskeletal system, attention is 
first given to the deepest structures injured (bones, joints 
and nerves).  "A through-and-through injury, with muscle 
damage, is at least a moderate injury for each group of 
muscles damaged."  Entitlement to a rating of severe grade 
is established when there is a history of "compound 
comminuted fracture and definite muscle or tendon damage from 
the missile."  Entitlement to a rating of severe grade, 
generally, is established when there is a history of 
compound, comminuted fracture and definite muscle or tendon 
damage.  The regulations, however, recognize that there are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by sutures; in such cases, the requirements for a 
severe rating are not necessarily met.  38 C.F.R. § 4.72 
(prior to July 3, 1997).

Muscle injuries were classified into the following four 
general categories:  slight, moderate, moderately severe, and 
severe.  Separate evaluations are assigned for the various 
degrees of disability.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and returned to duty.  A 
history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated.  Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of facial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56 (a) (prior to 
July 3, 1997).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b) (prior to July 3, 1997).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring.  There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement, and evidence of unemployability because of 
inability to keep up work requirements should be considered.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared to a 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of moderately 
severe loss.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the nonmajor side 
indicates severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial filling 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current and 
electrodiagnostic tests, visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(c) (prior to July 3, 1997).

Pursuant to the regulatory amendment effective July 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72.  See 62 Fed. Reg. 30237-240 (1997).  For instance, 
38 C.F.R. § 4.72 was removed and the provisions contained in 
that regulation were incorporated into the provisions of 38 
C.F.R. § 4.56.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  That regulation 
also provided that two or more muscles affecting the motion 
of a single joint could be combined but not in combination 
receive more than the rating for ankylosis of that joint at 
the intermediate angle.  Additionally, that regulation 
provided that muscle injury ratings would not be combined 
with peripheral nerve paralysis ratings.  38 C.F.R. § 4.55 
(prior to July 3, 1997).

The amended provisions of 38 C.F.R. § 4.55, are as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The amended version of 38 C.F.R. § 4.56 states:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

(iii) Objective findings.  Minimal scar.  No evidence of 
facial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph 
(c) of this section, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through-and-through or deep-penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrative positive evidence of 
impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through-and-through or deep-penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.

(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The Board will initially address the claim of entitlement to 
a disability rating in excess of 30 percent for gunshot wound 
residuals of the abdominal region, Muscle Group XIX, with 
muscle damage and thoracic kyphosis.  A 30 percent rating was 
assigned under the VA's Schedule for Rating Disabilities for 
moderately severe impairment of the abdominal muscles, Group 
XIX, which involves support and compression of the abdominal 
wall and lower thorax, flexion and lateral motions of the 
spine, and synergists in strong downward movements of the 
arm.  The pertinent muscles include the rectus abdominis, 
external oblique, internal oblique, transversalis, and 
quadratus lumborum.  A 50 percent evaluation is warranted for 
severe impairment of the muscles of Group XIX.  38 C.F.R. § 
4.73, Diagnostic Code 5319.  The Board notes that service 
connection was separately awarded for peritoneal adhesions 
and abdominal wound scarring, and each was separately rated 
as 10 percent disabling.

A review of the service medical records demonstrates that the 
veteran sustained a gunshot wound that perforated the abdomen 
and jejunum.  A laparotomy was performed and two perforations 
in the jejunum were sutured.  An x-ray was negative for any 
bony pathology.  An exploratory laparotomy necessitated by a 
pelvic abscess was performed in August 1944 with secondary 
closure of the abdominal wound.  The RO granted service 
connection and assigned a 30 percent disability rating for 
the veteran's abdominal wound disability, on the basis that 
it represented a moderately severe disability and that rating 
is "protected."

The post-service medical evidence reveals that the veteran's 
abdominal wall wound healed and has subsequently remained an 
essentially static disability.  Aside from the service-
connected abdominal wound scarring and peritoneal adhesions, 
the veteran's service-connected gunshot wound residuals of 
the abdominal region were primarily manifested by a small 
hernia and thoracic kyphosis.

The Board acknowledges that, in December 1979, a  VA examiner 
characterized the veteran's abdominal problem as "obviously 
severe"; however, this categorization was in regards to the 
veteran's overall disability abdominal disability picture, 
which included the peritoneal adhesions and abdominal 
scarring for which service connection was separately awarded.  
Physical evaluation of the abdominal muscles revealed thin 
muscles and a right ventral hernia affecting the right rectus 
muscle.  With respect to the veteran's muscle injury, the 
veteran was diagnosed as having a Muscle Group XIX wound, 
principally involving a ventral hernia of the right rectus 
muscle.  In August 1991, a VA examiner determined that the 
veteran's hernia was too small to warrant operative 
intervention.  Upper gastrointestinal and small bowel x-ray 
series reports dated in May 1992 continued to document the 
presence of a small hernia.  

In January 1993, VA examination revealed some limitation in 
the movements of the abdominal muscles due to the adhesions.  
Thoracic kyphosis and scoliosis were also noted, with a 
resultant right rear hump back.  February 1994 x-rays of the 
thoracolumbar spine revealed degenerative disease of the 
spine with osteoporosis, kyphosis, and scoliosis.   In 
December 1999, a VA orthopedic examiner noted that the 
thoracic kyphosis limited the veteran's ability to rest his 
head on a pillow, in the supine position.   The examiner also 
opined that the thoracic spine unevenness was probably due to 
a retraction of the abdominal muscles on the left side and 
rotation of the spine.  The examiner opined that there was a 
relationship between the veteran's thoracic kyphosis and the 
gunshot wound to the abdomen that had resulted in loss of 
muscles and muscle strength, and adhesions in the peritoneum.  
The examiner, however, was unable to ascertain the degree of 
the relationship between the thoracic kyphosis and the 
service-connected muscle deformity.  The veteran was 
diagnosed as having  thoracic kyphosis, thoracolumbar 
scoliosis, chronic thoracic spine pain due to kyphosis, and 
gunshot wound residuals to the abdomen. 

A December 1999 VA gastrointestinal examination revealed 
diffuse tenderness throughout the abdomen; however, there was 
no rebound tenderness.  Bowel sounds were slightly 
hyperactive.  A December 1999 VA muscle examination 
determined that the injury sustained to Muscle Group XIX 
resulted in an inability to complete a sit-up without the use 
of arms, which was indicative of moderately severe impairment 
of the abdominal muscle group.  There was also mild atrophy 
of the abdominal muscles.  The examiner indicated that the 
veteran's thoracic kyphosis was probably due to a retraction 
of the abdominal muscle on the left side.

In December 2002, a VA orthopedic examiner opined that the 
veteran's thoracic and lumbar spine kyphoscoliosis were due 
to the severe, generalized osteoporosis.   As to the 
functional limitations related to the kyphosis, the examiner 
opined that there was significant impairment of the ability 
to bend, lift, or carry; significant limitation of spinal 
motion; adversely affected extended periods of sitting, 
standing, or walking; and an inability to sleep in a supine 
position. 

Upon review the record, the Board finds that the veteran's 
service-connected gunshot wound residuals of the abdominal 
region, Muscle Group XIX, with muscle damage and thoracic 
kyphosis did not warrant a disability rating in excess of 
30 percent.  In order to warrant the next available schedular 
rating of 50 percent, the veteran's Muscle Group XIX injury 
would have resulted in severe impairment.  Although the 
record reflects a history of a deep penetrating wound with 
intermuscular scarring and some loss of deep fascia, the 
objective evidence of record does not demonstrate severe 
functional disability.  There record contains no objective 
evidence of loss of deep fascia, loss of muscle substance, 
soft flabby muscles, or muscles that swelled and hardened 
abnormally in contraction in the abdominal area.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side do not 
demonstrate indicate severe impairment of function in the 
abdominal area.  His abdominal muscle injury disability 
resulted in well-healed scarring, peritoneal adhesions, a 
small incisional ventral hernia of the rectus abdominis, 
thoracic kyphosis, mild atrophy of the abdominal muscles, and 
diffuse tenderness in the abdominal region.  

As noted, service connection was separately awarded for 
peritoneal adhesions and abdominal scarring.  Accordingly, 
evaluation is limited to the injury sustained to the muscles 
of the abdominal region.  The aforementioned evidence reveals 
that the veteran's service-connected Muscle Group XIX injury 
was characterized by a small hernia, unevenness of the 
thoracic spine, abdominal muscle weakness, abdominal 
tenderness, and mild atrophy of the abdominal muscles.  The 
veteran's abdominal weakness resulted in an inability to 
perform a sit up with the use of the arms.  The veteran's 
kyphosis resulted in pain, a rear hump, and difficulty when 
resting his head on a pillow in the supine position.  
Significantly, the Board notes that the impairment 
attributable to the abdominal muscle injury was medically 
described as "moderately severe" by a December 1999 VA 
examiner.  The Board acknowledges that the evidence of record 
does reveal that the veteran experienced abdominal 
difficulties; however, these have been attributed to Celiac 
disease/sprue for which service connection is not in effect.  
The veteran has also been diagnosed as having scoliosis and 
osteoporosis of the thoracic spine, which are not part and 
parcel of the veteran's service-connected gunshot wound 
residuals of the abdominal region, Muscle Group XIX, with 
muscle damage and thoracic kyphosis.   Accordingly, a 
disability rating in excess of 30 percent for gunshot wound 
residuals of the abdominal region, Muscle Group XIX, with 
muscle damage and thoracic kyphosis, for purposes of accrued 
benefits, is not warranted, under either the prior or revised 
rating criteria. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 
(2007) also provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because range of motion has not been implicated by the 
service-connected gunshot wound residuals of the abdominal 
region (Muscle Group XIX) with muscle damage and thoracic 
kyphosis.  Additionally, there are no objective findings of 
severe muscle stiffness, weakened movement, or incoordination 
due to deep abdominal muscle scarring in the record.  
Overall, even when taking into consideration DeLuca factors, 
the veteran's disability picture does not approximate a 
severe muscle disability such as to warrant the next 
available schedular evaluation of 50 percent under Diagnostic 
Code 5319, under either the prior or revised rating criteria.   

In connection with the claim of entitlement to a disability 
rating in excess of 30 percent for gunshot wound residuals of 
the abdominal region, Muscle Group XIX, with muscle damage 
and thoracic kyphosis, the veteran and subsequently the 
appellant have also argued that a separate disability rating 
was warranted for the veteran's thoracic kyphosis.  In 
general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  It is noted that the etiology of the 
veteran's thoracic kyphoscoliosis with limitation of spinal 
motion remains inconclusive; in part, the veteran' 
kyphoscoliosis has been attributed to osteoporosis, a disease 
for which service connection is not in effect.  In December 
1999, a VA examiner, however, indicated that the veteran's 
thoracic kyphosis was probably due to abdominal muscle 
retraction on the left side.  Notwithstanding, the 
symptomatology attributable to the veteran's thoracic 
kyphosis was contemplated by the 30 percent rating assigned 
for the abdominal wall muscle damage.  A separate disability 
rating for thoracic kyphosis requires evidence of separate 
functional impairment attributable solely to the service-
connected thoracic kyphosis.  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this matter, the veteran's overall abdominal region 
disability has been characterized by a small hernia; 
unevenness of the thoracic spine (thoracic kyphosis); 
abdominal muscle weakness, which limited the veteran's 
ability to rest his head on a pillow in the supine position; 
abdominal tenderness/pain; and mild atrophy of the abdominal 
muscles, which has been ascertained to have "probably" 
resulted in the thoracic kyphosis.  The symptomatology 
attributable to the veteran's thoracic kyphosis is 
duplicative and overlapping of the symptomatology compensated 
by the service-connected abdominal region injury.  The 
veteran's thoracic kyphosis was characterized by thoracic 
tenderness/pain, abdominal muscle weakness which limitation 
of the ability to rest his head on a pillow in the supine 
position, a rear hump, and the mild atrophy of the abdominal 
muscles.  Accordingly, a separate evaluation for thoracic 
kyphosis is not warranted as separately evaluating the 
abdominal muscle injury and thoracic kyphosis would be 
considered pyramiding, as it would result in essentially 
evaluating the same problem under two disability ratings.

As to the availability of a separate disability rating for 
thoracic kyphosis based on limitation of motion of the dorsal 
spine, the Board notes that the veteran's limitation of 
motion of the thoracolumbar spine has not been attributed to 
the veteran's service-connected abdominal region injury; 
rather, the record demonstrates that the veteran was 
diagnosed as having osteoporosis/degenerative joint disease 
for which service connection is not in effect or warranted.  
In conclusion, the veteran's service-connected gunshot wound 
residuals of the abdominal region, Muscle Group XIX, with 
muscle damage and thoracic kyphosis was adequately 
compensated for by the assigned 30 percent disability rating, 
under the old and amended criteria, and a separate disability 
rating is not warranted for thoracic kyphosis, for accrued 
benefits purposes.

Also on appeal, is the matter of entitlement to a disability 
rating in excess of 20 percent for gunshot wound residuals of 
the lumbar region (Muscle Group XX) with muscle damage, for 
purposes of accrued benefits.  At the time of the veteran's 
death, the residuals of the gunshot wound to muscle group XX 
were evaluated as 20 percent disabling under 38 C.F.R. § 
4.73, Diagnostic Code 5320, for spinal muscles of the lumbar 
region.  The 20 percent evaluation contemplated moderate 
muscle disability under the old and amended criteria.

In order to warrant the next available schedular rating of 40 
percent, the evidence must demonstrate moderately severe 
muscle disability.  As noted, under the old criteria, 
moderately severe muscle injury was contemplated by a through 
and through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Symptoms would include loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement and 
evidence of unemployability because of inability to keep up 
work requirements should be considered.  Objective findings 
include entrance and exit scars indicating a track of a 
missile through one or more muscle groups, as well as 
indications on palpation of loss of deep fascia, moderate 
loss of muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side should demonstrate 
positive evidence of marked or moderately severe loss.

Under the amended criteria, a showing of moderately severe 
muscle injury requires evidence showing a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; and objective findings would include entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side, and evidence of 
impairment on tests of strength and endurance compared with 
sound side.

The evidence of record at the time of the veteran's death 
demonstrates that the 20 percent evaluation for the veteran's 
service-connected gunshot wound residuals of the lumbar 
region (Muscle Group XX) with muscle damage was appropriate.  
The Board notes that the RO granted service connection and 
assigned separate ratings for the veteran's lumbar region 
wound scarring left anterior crural nerve (femoral) damage 
with neuropathy.  Aside from that service-connected lumbar 
region wound scarring and left lower extremity neurologic 
involvement, the veteran's service-connected gunshot wound 
residuals of the lumbar region were not manifested by any 
moderately severe symptomatology.

The veteran's service medical records reveal that the bullet 
that entered the lower mid-abdomen exited at the back, to the 
left of the spine. Clinically, there was a small exit wound 
scar on the back.  An x-ray was negative for any bony 
pathology. Although several months later, x-rays of the 
lumbosacral spine revealed generalized demineralization of 
the vertebral bodies and pelvis and Schmorl's nodes, the 
radiographic impression attributed the majority of the 
changes to a congenital anomaly.

On June 1948 VA examination, there was a small, 
nonsymptomatic scar of the left lumbar region.  A July 1948 
rating decision indicated that a 20 percent rating was 
assigned for gunshot wound residuals of the lumbar region 
(Muscle Group XX) under Diagnostic Code 5320; and that rating 
is "protected."  The clinical evidence after service 
strongly suggests that the gunshot wound to the lumbar spinal 
muscles healed and was manifested primarily by a small scar; 
and it appears that the wound represents an essentially 
static disability.  Although in the 1990's, x-rays of the 
lumbar spine revealed severe osteoporosis, service connection 
is not currently in effect for that disease.  In rating the 
service-connected lumbar region muscle wound disability, only 
symptomatology reasonably attributable to the service-
connected disability may be considered.

In December 1979, there was no evidence of lumbar paraspinal 
musculature weakness.  January 1993 x-rays of the lumbar 
spine revealed severe osteoporosis and loss of L1 and L2 
vertebral height, which the examiner opined could be due to 
severe compression fractures.  Upon VA orthopedic 
examination, in February 1994, there was objective evidence 
of spasm or tenderness.  Range of motion testing demonstrated 
slight limitation of motion with flexion to 80 degrees and 
extension to 20 degrees.  X-rays of the thoracolumbar spine 
revealed degenerative disease of the spine with osteoporosis, 
kyphosis, and scoliosis. 

In December 1999, during his VA orthopedic examination, the 
veteran denied having any lumbar spine pain or any radiation 
of pain.  He ambulated normally and was able to squat and 
rise without significant difficulty.  Flexion was to 60 
degrees.  Extension was to 5 degrees.  Lateral flexion was to 
10 degrees, bilaterally.  Rotation was to 30 degrees.  The 
examiner opined that there was no relationship between the 
lumbosacral spine condition and the gunshot wound.  At that 
time, the veteran was also afforded a VA muscle examination.  
As to the injury sustained to Muscle Group XX, the examiner 
indicated that there was marked atrophy in the left lower 
lumbar region near the site of the gunshot wound.  There was 
no weakness with lateral or rotary movement of the spine.  
Although on December 1999 VA muscle examination noted marked 
atrophy in the left lower lumbar region, examinations prior 
and subsequent to that December 1999 VA orthopedic 
examination did not reveal any paraspinal musculature 
weakness or atrophy.

In December 2002, a VA orthopedic examination revealed 
flexion limited to 35 degrees and extension was limited to 5 
degrees.  Right lateral flexion was to 20 degrees.  Left 
lateral flexion was to 5 degrees.  There was increased pain 
with all ranges of motion noted.  No visible or palpable 
muscle spasms were apparent, but there was generalized 
tenderness to palpation of the back.  The examiner's 
impression was severe kyphoscoliosis of the thoracic and 
lumbar spine with degenerative disease and osteoporosis.  He 
opined that the veteran's kyphoscoliosis was due to the 
severe, generalized osteoporosis.  

Accordingly, a review of the evidence of record reveals that 
the veteran's service-connected Muscle Group XX injury of the 
lumbar spine was primarily characterized by generalized 
tenderness, lumbar region scarring, and left lower extremity 
peripheral neuropathy, which is entirely consistent with 
moderate muscle injury and the current 20 percent rating.  As 
noted, service connection was also separately awarded for the 
lumbar region scarring and left lower extremity peripheral 
neuropathy.  The record does not demonstrate moderate loss of 
deep fascia or muscle substance.  Additionally, there was no 
objective evidence in the lumbar region of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty of movement, muscle 
herniation, or normal firm resistance of the lumbar muscles 
compared to a sound side.  Consequently, the next available 
schedular rating of 40 percent for injury to Muscle Group XX 
is not warranted, under either the prior or amended rating 
criteria.

Additionally, an increased or separate disability rating is 
not warranted for the veteran's manifestations of lumbar 
spine limitation of motion.  The Board acknowledges that the 
veteran exhibited limitation of motion of the lumbar spinal; 
however, the veteran's lumbar spine limitation of motion was 
primarily attributed to the veteran's osteoporosis, an 
orthopedic pathologic disease for which service connection is 
not in effect.  Furthermore, the veteran's non-service-
connected osteoporosis has been attributed to Celiac 
disease/sprue, which is also not a service-connected 
disability.  Moreover, the provisions of Diagnostic Code 5320 
for rating injuries to the lumbar muscles region (Muscle 
Group XX) state, in pertinent part, that function includes 
"[p]ostural support of body; extension and lateral movements 
of spine (emphasis added)."  To assign a separate evaluation 
for restricted lumbar spine motion would constitute 
pyramiding.  See 38 C.F.R. § 4.14; Brady; and Esteban.  Since 
the symptomatology attributable to any restricted lumbar 
spinal motion due to service-connected disability would 
overlap to a great extent the effect on spinal motion caused 
by underlying muscle damage from the gunshot wound of the 
lumbar muscle region, given their close anatomical location 
and functioning, assigning a separate evaluation for 
restricted lumbar spinal motion or associated symptoms would 
violate the proscription against pyramiding of ratings.

The Board has also considered whether an increased rating is 
available under the provisions of 38 C.F.R. §§ 4.10 and 4.40, 
and DeLuca, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Significantly, 
however, the recent VA clinical evidence reveals that the 
service-connected gunshot wound residuals of the lumbar 
region (Muscle Group XX) do not result in at least moderately 
severe impairment, nor was at least moderately severe lumbar 
muscle weakness or atrophy shown.  It is reiterated that 
although the veteran had significant residuals of the in-
service gunshot wound, service connection was awarded for 
abdominal region muscle injuries, lumbar region muscle 
injuries, peritoneal adhesions, left anterior crural nerve 
neuropathy, and abdominal region and lumbar region scarring 
wound residuals, the issue at hand only involves the nature 
and severity of muscle damage to Muscle Group XX.  The 
veteran was also diagnosed as having osteoporosis and other 
disorders affecting the thoracolumbar spine for which service 
connection was not in effect.  Accordingly, there was no 
evidence demonstrating moderately severe impairment of 
function such that the next available schedular rating of 40 
percent would be warranted for moderately severe muscle 
injury of the lumbar region, under either the prior or 
amended rating criteria.  

In conclusion, entitlement to a disability rating in excess 
of 30 percent for gunshot wound residuals of the abdominal 
region (Muscle Group XIX) with muscle damage and thoracic 
kyphosis; entitlement to service connection for thoracic 
kyphosis, as a separate disability; and entitlement to a 
disability rating in excess of 20 percent for gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, for purposes of accrued benefits, is denied.

Peritoneal Adhesions

The RO rated the veteran's service-connected peritoneal 
adhesions under 38 C.F.R. § 4.114, Code 7301.  Under Code 
7301, a 10 percent rating is warranted for moderate adhesions 
of the peritoneum with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distention.  A 30 percent evaluation 
requires moderately severe adhesions with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain than are present 
with severe adhesions.  A 50 percent evaluation requires 
severe adhesions with definite partial obstruction shown by 
x-ray, frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. § 4.114, Diagnostic Code 7301.

NOTE: Ratings for adhesions will be considered when there is 
history of operative or other traumatic or infectious (intra-
abdominal) process, and at least two of the following: 
disturbance of motility, actual partial obstruction, reflex 
disturbances, presence of pain.

A review of the record fails to reveal that the next 
available schedular rating of 30 percent is warranted for the 
veteran's service-connected peritoneal adhesions.  Throughout 
the pendency of the appeal, there was no objective evidence 
that the veteran's disability was characterized by moderately 
severe adhesions with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain than are present with severe 
adhesions.  Rather, there was no evidence of an obstruction 
and the veteran's gastrointestinal symptomatology was 
attributed to Celiac disease/sprue, for which service 
connection is not in effect.

In this respect, a June 1983 suprapubic cystostomy noted very 
little evidence of a previous inter-abdominal trauma.  
Additionally, a small bowel x-ray series demonstrated a 
diffuse, nonspecific, small bowel pattern suggestive of sprue 
or other diffuse inflammatory bowel disease and a barium 
enema x-ray revealed no evidence of definite colon 
abnormality.  Small bowel biopsy was consistent with celiac 
disease, noted as idiopathic sprue.  There were no findings 
of peritoneal adhesions and/or obstruction.  

Upon VA examination, in August 1991, the veteran reported 
difficulty sleeping due to heartburn, regurgitation and 
strangling.  He also indicated a weight loss of approximately 
20 pounds since January 1990 as well as dizziness, nausea, 
generalized weakness, and 2-4 loose bowel movements per day.  
The VA examiner opined that the veteran's symptoms were 
compatible with a diagnosis of sprue, and that although the 
presence of an obstruction secondary to the in-service 
gunshot wound could not be ruled out in entirely, the 1983 
clinical findings did not categorically establish the 
presence of "[a] [c]lear cut obstruction secondary to his 
wartime injuries." 

In May 1992, upper gastrointestinal and small bowel x-ray 
series reports demonstrated a small sliding-type hiatal 
hernia with reflux and diffuse dilation of the small bowel 
with thickening of the folds of the small bowel consistent 
with sprue.  A barium enema revealed a redundant large bowel 
with dilation of the proximal large bowel.  A June 1992 CT 
scan of the abdomen revealed soft tissue fullness of the 
pancreatic tail, felt to be a bowel mass rather than a 
pancreatic mass.  There was an abnormal bowel pattern with 
multiple fluid-filled small bowel segments in the mid and 
right abdomen extending into the pelvis.  The veteran was 
diagnosed as having a hiatal hernia in November 1992.

In June 1993, a VA gastroenterologist stated that the 
veteran's main gastrointestinal problem was Celiac 
disease/non-tropical sprue.  The VA gastroenterologist stated 
that there was no relationship between the veteran's gunshot 
wound to the abdomen and the development of the Celiac 
disease/non-tropical sprue.  Additionally, he opined that 
there was no a direct relationship between the veteran's 
reflux esophagitis and the in-service gunshot wound.

In January 1994, a VA examiner opined that residuals of the 
abdominal gunshot wound were limited to a short gut with 
malabsorption and adhesions of abdominal wall musculature.  
Furthermore, a December 1999 abdominal x-ray series taken 
during a VA gastrointestinal examination demonstrated no 
evidence of an obstruction.  In a February 2000 addendum to 
the December 1999 VA gastrointestinal examination, the 
examiner stated that the veteran was asymptomatic from the 
standpoint of adhesions.  He noted that if there were 
peritoneal adhesions the abdominal series would have shown 
evidence of obstruction.  The veteran's diarrhea was 
attributed to Celiac disease/sprue.  Additionally, a January 
2003 VA gastrointestinal examination revealed a soft abdomen 
without masses or organomegaly; bowel sounds were normal.

Based on a review of the cumulative evidence, the Board finds 
that the service-connected peritoneal adhesions would not 
warrant even a compensable rating.  A 10 percent rating is 
warranted for moderate adhesions, with pulling pain on 
attempting work or pulling pain which is aggravated by 
movements of the body, or with occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  In this case, the 
veteran's gastrointestinal difficulties have been 
consistently attributed to the non-service-connected Celiac 
disease/sprue.  Again, it should be pointed out that 
disabilities for which service connection are not in effect 
may not be considered in evaluating a service-connected 
disability.  Furthermore, a December 1999 VA 
gastroenterologist determined that the veteran was 
asymptomatic from the standpoint of adhesions.  
Notwithstanding the lack of evidence of any peritoneal 
adhesions, a 10 percent rating for peritoneal adhesions was 
assigned under Diagnostic Code 7301 by means of a July 1948 
rating decision and it is, therefore, "protected."

Even assuming arguendo that the veteran's peritoneal 
adhesions were symptomatic, throughout the pendency of this 
appeal, there was no objective evidence in the record of a 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
such as to warrant the next available shedular rating of 30 
percent.  Rather, abdominal x-ray series, taken in June 1983 
and December 1999, demonstrated no evidence of obstruction. 

In conclusion, a disability rating in excess of 10 percent 
for peritoneal adhesions, for purposes of accrued benefits, 
is not warranted.

Extrachedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for the service-connected 
gunshot wound residuals of the abdominal region (Muscle Group 
XIX) with muscle damage and thoracic kyphosis, gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage, peritoneal adhesions, and left anterior crural 
femoral neuropathy disabilities.  There is no indication, 
however, that the veteran's aforementioned service-connected 
disabilities, in and of themselves, were productive of marked 
interference with employment, necessitated frequent 
hospitalization, or that the manifestations associated with 
these disabilities were unusual or exceptional.  The Board 
acknowledges that on May 26, 1995, the veteran submitted a 
statement indicating that he was a "broken down old man."  
His listed disabilities were asthma, emphysema, a humped 
back, sprue, severe diarrhea, constant back pain, a collapsed 
vertebrae, and weakness.  He alleged that most of his 
ailments were attributable to his period of service and that 
they had forced him into a medical retirement.  The veteran 
did not submit objective evidence that his service-connected 
disabilities alone were productive of marked interference 
with employment and none of the multiple VA examinations of 
record ascertained that the veteran's service-connected 
disabilities alone were productive of marked interference.  
Additionally, the evidence of record does not demonstrate 
that the veteran's service-connected disabilities 
necessitated frequent hospitalization.  The veteran was last 
hospitalized due to his service-connected disabilities in the 
1940s.  Thus, referral for consideration of extraschedular 
rating is not warranted.

III.  Earlier Effective Dates

Left Anterior Crural Nerve Neuropathy

The appellant alleges entitlement to an effective date, prior 
to January 31, 1994, for the grant of service connection for 
left anterior crural nerve neuropathy, for purposes of 
accrued benefits.  

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400.

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The record indicates that the veteran sustained a gunshot 
wound injury during his period of active service.  In 
December 1945, the RO awarded a 100 percent disability rating 
for the overall disability picture from residuals of gunshot 
wound to the abdomen with perforation of the jejunum and 
involvement of left lateral and anterior femoral cutaneous 
nerves.  

Upon VA examination, in June 1946, the veteran complained of 
tenderness over the right lower quadrant/flank.  Clinically, 
there was no atrophy of any muscle group, except for a 
subcutaneous depression due to an old boil scar on the 
lateral aspect of the left lower leg.  Skin testing revealed 
unphysiological and unanatomical sensory loss in thigh and 
knee areas, which was inconsistent.  Objectively there was no 
evidence of motor nerve lesion and it appeared that return of 
sensation in the left lateral femoral cutaneous nerve was 
almost complete.  The unphysiological sensory loss, fatigue, 
and insomnia were apparently due to incomplete readjustment.  

Following the June 1946 VA examination that determined that 
there was no objective evidence of motor nerve lesions and an 
almost complete return of sensation in the left lateral 
femoral cutaneous nerve, the 100 percent disability rating 
was reduced by a July 1946 rating decision to a combined 50 
percent rating.   A 30 percent disability rating was assigned 
for involvement of the left lateral and anterior femoral 
cutaneous nerves as residuals of gunshot wound to the abdomen 
and perforation of the jejunum.  A separate 30 percent 
disability rating was assigned for gunshot wound residuals of 
the abdominal region involving Muscle Group XIX (muscles of 
the abdominal wall).  The aforementioned disability ratings 
were effective as of May 9, 1946.  The July 1946 rating 
decision was confirmed by an August 1946 rating action.  The 
veteran did not initiate an appeal with either the July 1946 
or August 1946 rating actions.

In July 1948, the RO revisited the matter and determined that 
although the prior rating actions had correctly judged the 
facts, at that time, a clear and unmistakable error had been 
committed because there was no specific mention of the lumbar 
spine.  The July 1948 rating decision listed the service-
connected gunshot wound residuals as peritoneal adhesions, 
gunshot wound residuals of the abdominal region involving 
Muscle Group XIX , and gunshot wound residuals of the lumbar 
region, Muscle Group XX.  The RO determined that, effective 
May 9, 1946, a separate 30 percent disability rating should 
have been assigned for peritoneal adhesions and, effective 
June 28, 1948, the peritoneal adhesions warranted a 10 
percent disability rating under Diagnostic Code 7301.  
Additionally, a 20 percent rating was assigned for gunshot 
wound residuals of the lumbar region (Muscle Group XX) under 
Diagnostic Code 5320.  The RO confirmed the previously 
assigned 30 percent rating was confirmed for gunshot wound 
residuals of the abdominal region involving Muscle Group XIX 
under Diagnostic Code 5319.  Accordingly, the veteran's 
gunshot wound residuals warranted an overall 100 percent 
rating, effective November 9, 1945.  As of May 9, 1946, a 60 
percent combined rating was warranted and, effective 
June 28, 1948, a 50 percent combined rating was warranted.  
The veteran did not initiate an appeal with respect to the 
July 1948 rating action.

On April 25, 1990, the veteran's claim of entitlement to 
increased disability ratings for his service-connected 
disabilities, to include his gunshot wound residuals of the 
lumbar region, Muscle Group XX, with muscle damage, was 
received.  On September 14, 1998, the veteran submitted a 
claim for reinstatement of service connection for nerve 
damage.  He alleged that his benefits had been terminated by 
the 1946 rating action.   He recounted that when he was 
originally discharged from service he was awarded a 100 
percent disabling under Diagnostic Codes 3181 for injury to 
Muscle Group XIX and 3202 for anterior crural femoral nerve.  
Although he received notice of the reduction of his combined 
disability rating, he was not notified that the rating codes 
had been changed. 

In November 1999, the RO responded that at the time of the 
veteran's discharge and assignment of the 100 percent 
disability rating, separate evaluations were not assigned 
pursuant to the rating criteria of Diagnostic Codes 3181 and 
3202.  The veteran's overall disability of gunshot wound to 
the abdomen with perforation of the jejunum, paralysis, 
partial, lateral and anterior femoral cutaneous nerves, left, 
was evaluated as 100 percent disabling one disability under 
Diagnostic Codes 3181 and 3202.  The RO subsequently rated 
the veteran's disabilities under different Diagnostic Codes; 
however, there was no change in the overall disability being 
evaluated.  The veteran's service-connected "nerve damage" 
had not been terminated; rather, his disability evaluation 
had been reduced.   

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
veteran received notice letters of the reduction in his 
overall combined rating on July 23, 1946; August 20, 1946; 
and August 2, 1948.  The letters informed the veteran that 
the reduction in the overall rating was based upon the 
additional medical evidence of record, to include the June 
1946 VA examination, which had demonstrated an improvement in 
the veteran's overall disability, and notified the veteran 
that he had a right to appeal.  The veteran did corroborate 
the receipt of the aforementioned notice letters.  The 
veteran, however, did not initiate an appeal. 

In January 2003, a VA examiner opined that the veteran's left 
lower extremity neurological problems should be considered a 
separate disability from the intestinal wound.  Resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran effectively raised an informal claim of 
entitlement to a separate disability rating for left anterior 
crural nerve neuropathy when he submitted his April 1990 
claim for a disability rating in excess of 20 percent for 
gunshot wound residuals of the lumbar region (Muscle Group 
XX) with muscle damage.  Accordingly, an effective date of 
April 25, 1990, the date the veteran's claim was received, 
for the grant of service connection for left anterior crural 
nerve neuropathy is therefore warranted.

As to the veteran's allegation that service connection should 
be awarded back to 1946, the Board notes that a determination 
on a claim by the agency of original jurisdiction of which 
the claimant is properly notified is final if an appeal is 
not perfected.  38 C.F.R. § 20.1103 (2007).  In this case, 
the veteran acknowledges receipt of notice that his combined 
disability rating had been reduced.  The Board does not find 
the RO's omission as to the disability ratings used to 
calculate the combined disability amounts to improper notice.   
Moreover, even if a claim of entitlement to a separate 
disability rating for left anterior crural nerve neuropathy 
was implicitly denied by the July 1946 rating action, the 
veteran's remedy was to either file a timely direct appeal or 
to file a CUE claim.  The Federal Circuit has held that where 
an RO renders a decision on a veteran's claim for benefits 
but fails to address one of the claims, that decision is 
final as to all claims; the RO's failure to address the 
implied claim 'is properly challenged through a CUE motion,' 
not a direct appeal.  DeShotel v. Nicholson, 457 F.3d 1258, 
1262 (Fed. Cir. 2006 ) (citing Roberson, 251 F.3d at 1383-
84).  In this case, the veteran did not initiate an appeal 
with respect to the July 1946 rating action.  Accordingly, an 
effective date prior to April 25, 1990, for the grant of 
service connection for left anterior crural nerve neuropathy 
is not warranted.

The Board will also assess the disability rating to be 
assigned, as of April 25, 1990, for the veteran's left 
anterior crural nerve neuropathy as it is inextricably 
intertwined with the issue of entitlement to an effective 
date, prior to November 5, 2003, for the grant of a total 
disability rating based upon individual unemployability 
(TDIU), for purposes of accrued benefits.  In this case, a 
review of the objective evidence of record does not 
demonstrate that a compensable evaluation is not warranted 
prior to December 8, 1999.

The veteran's left anterior crural nerve neuropathy was 
evaluated pursuant to the rating criteria of 38 C.F.R. § 
4.124a, Diagnostic Code 8526.  Diagnostic Code 8526 provides 
a 10 percent rating for mild incomplete paralysis of the 
anterior crural nerve, a 20 percent rating for moderate 
incomplete paralysis of the anterior crural nerve and a 30 
percent rating for severe incomplete paralysis of the 
anterior crural nerve.  A 40 percent rating is warranted for 
complete paralysis of the quadriceps extensor muscles.  38 
C.F.R. § 4.124a also states that when nerve involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

From April 25, 1990, to December 7, 1999, there is no 
objective evidence of mild incomplete paralysis of the 
anterior crural nerve, such as to warrant a compensable 
evaluation.  In August 1991, the observed pitting edema in 
both legs was attributed to malabsorption, for which service 
connection is not in effect.  In January 1993, physical 
examination revealed that reflexes were equal in the lower 
extremities and there was no atrophy of the calves or thighs.  
Additionally, motor and sensation appeared to be intact.  The 
only symptomatology that was ascribed to the veteran's left 
anterior crural nerve neuropathy, upon VA orthopedic 
examination in February 1994, was a trace reflex at the left 
knee; however, left ankle jerk was 2+. Prior to the December 
1999 VA examination report, there was no evidence of any 
sensory involvement such that the veteran's disability could 
be characterized as mild.  Rather, the only symptomatology 
attributable to the left anterior crural nerve neuropathy was 
the trace reflex noted in the left knee, in February 1994, 
which does not amount to mild incomplete paralysis such as to 
warrant an initial 10 percent disability rating.  
Accordingly, as of April 25, 1990, an initial compensable 
evaluation for left anterior crural nerve neuropathy was not 
warranted.

On December 8, 1999, during a VA orthopedic examination, the 
veteran ambulated normally and was able to squat and rise 
without significant difficulty.  Deep tendon reflexes, 
however, were absent in the knee and ankle.  Additionally, 
sensory examination revealed subjective dullness on the L4-5 
distribution of the left leg and straight leg raising was 
negative.  In light of the aforementioned findings, a 
10 percent disability rating was appropriately assigned, 
effective December 8, 1999, for mild incomplete paralysis of 
the anterior crural nerve.  A disability rating in excess of 
10 percent was not warranted because the objective evidence 
of record did not demonstrate moderate incomplete paralysis 
of the anterior crural nerve.  

As of December 8, 1999, the record is absent any evidence 
regarding the veteran's left anterior crural nerve neuropathy 
disability until the January 2003 VA examination report.  On 
January 2, 2003, the veteran was afforded an additional VA 
neurological examination.  Physical examination revealed 
weakness of both lower extremities.  Left knee jerk was 
absent and there was no Babinski sign present.  Vibratory 
sense was diminished to the knees, bilaterally.  Position 
sense appeared to be mildly impaired in both great toes.  
Pinprick sensation was diminished in a stocking distribution 
below the knees and in the distribution of the left femoral 
nerve as well as the ilioinguinal nerve.  Upon VA 
neurological examination, in May 2005, the veteran could not 
get on his toes and he could only walk a few steps on his 
heels.  There was generalized atrophy and mild generalized 
weakness in the lower extremities; however, tone was normal.  
Sensory evaluation demonstrated a stocking deficit to 
temperature of the knees.  There was mild to moderate 
vibration sense impairment at the ankles.  Reflexes were 1+ 
at the left knee, and absent at the ankles.  In light of the 
aforementioned findings, a 30 percent disability rating was 
appropriately assigned, effective January 2, 2003, for severe 
incomplete paralysis of the anterior crural nerve.  A 
disability rating in excess of 30 percent was not warranted 
because the objective evidence of record did not demonstrate 
complete paralysis of the quadriceps extensor muscles.

In conclusion, an effective date of April 25, 1990, is 
warranted for the grant of service connection for left 
anterior crural nerve neuropathy, for purposes of accrued 
benefits.  As of April 25, 1990, the veteran's left anterior 
crural nerve neuropathy is rated noncompensable.  As of 
December 8, 1999, the veteran's left anterior crural nerve 
neuropathy is be rated 10 percent disabling.  As of January 
2, 2003, the veteran's left anterior crural nerve neuropathy 
is be rated 30 percent disabling.

TDIU

The appellant argues entitlement to an effective date, prior 
to November 5, 2003, for the grant of a total disability 
rating based upon individual unemployability (TDIU), for 
purposes of accrued benefits.  A review of the record reveals 
that the veteran submitted a formal claim, a VA Form 21-8940, 
on November 5, 2003.  In his application, the veteran 
indicated that he last worked on a full time basis on 
August 16, 1994.  The RO subsequently addressed the matter in 
January 2004.  At that time, the RO held that service 
connection was warranted for left anterior crural femoral 
neuropathy, effective January 31, 1994.  A 10 percent 
disability rating was assigned for the left anterior crural 
femoral neuropathy, effective December 8, 1999.  A 30 percent 
disability rating was assigned for the left anterior crural 
femoral neuropathy, effective January 2, 2003.  In light of 
the grant of the 10 percent disability rating for the left 
anterior crural femoral neuropathy and the consequent 
increase of the combined evaluation stemming from one 
disability to 60 percent the RO also held that TDIU was 
warranted.  TDIU was awarded, effective November 5, 2003, the 
date of claim.  In its decision, the RO made no specific 
determination as to whether it was factually ascertainable 
that the veteran was unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities.  The veteran and subsequently the appellant 
have argued that TDIU should have been awarded as of the 
veteran's last date of employment, August 16, 1994.

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Moreover, such 
impairment must be due to service-connected disabilities.  
Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  For this purpose, the following will be considered 
as one disability: disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action.  Id.  Under 38 C.F.R. § 4.16(b), a TDIU might be 
awarded even if the requisite schedular criteria is not met 
if a claimant is nevertheless shown to be "unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities".

A claim for TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A 
TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  In reviewing claims for assignment of 
earlier effective dates for TDIU awards, the applicable law 
is the same as that governing assignment of earlier effective 
dates for increased rating claims.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application thereof.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining 
whether an effective date assigned for an increased rating is 
correct or proper under the law requires (1) a determination 
of the date of the receipt of the claim for the increased 
rating as well as (2) a review of all the evidence of record 
to determine when an increase in disability was 
"ascertainable."  Id. at 521.  See also Ross v. Peake, 2008 
WL 36825 (Vet. App.) January 2, 2008.

As noted, the matter of entitlement to an effective date 
prior to November 5, 2003, for the award of TDIU requires 
first determining whether a valid claim for that specific 
benefit was received at any point prior to November 5, 2003.  
If established by evidence of an earlier dated formal claim, 
or qualifying informal claim, there must exist competent 
findings that the substantive criteria for entitlement to a 
TDIU were met as well.  In this case, there is no allegation 
and the record does not demonstrate that a formal claim for 
TDIU was submitted prior to the submission of the November 5, 
2003, of the VA Form 21-8940.  A review of the record also 
fails to reveal any correspondence or communication that can 
be construed as an informal claim prior to November 5, 2003.  
Although the veteran apparently has not worked since August 
1994, the Board cannot identify any document received prior 
to November 5, 2003, in which the veteran asserts that he was 
unable to secure or maintain employment due to solely to his 
service-connected disability that may be construed as an 
informal claim for TDIU.  Additionally, the clinical records 
that were in the claims folder prior to November 5, 2003, do 
not suggest that the veteran was unemployable due solely to 
his service-connected disabilities.  

Generally, the standard for an informal claim for a TDIU does 
not require an express request, and still applies when such a 
claim is reasonably inferred.  Under the criteria of Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), when a 
claimant submits evidence of a disability and makes a claim 
for the highest rating possible, and further submits evidence 
of unemployability, an informal claim is set forth pursuant 
to 38 C.F.R. § 3.155(a) and VA must consider entitlement to a 
TDIU.  The Board, however, finds that the circumstances of 
this case are unlike those present in the case of Roberson v. 
Principi, 251 F. 3d 1378 (2001).  In Roberson, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible and 
additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of section 
3.155(a) has been met and VA must consider TDIU.  VA must 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether a claim is specifically labeled as a claim for TDIU.  
In this case the Board finds that prior to November 5, 2003, 
the veteran, although pursuing a claim for increase, had not 
submitted an informal claim or evidence of unemployability. 
In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
also held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  In this case, prior to November 5, 2003, 
the veteran did not raise a TDIU claim, either expressly or 
impliedly.

The Board acknowledges that, in April 1990, the veteran 
submitted claims of entitlement to increased disability 
ratings for his service-connected gunshot wound residuals of 
the abdominal region (Muscle Group XIX) with muscle damage 
and thoracic kyphosis, gunshot wound residuals of the lumbar 
region (Muscle Group XX) with muscle damage, and peritoneal 
adhesions; however, the submission of a claim of entitlement 
to increased disability ratings does not automatically raise 
an informal claim for a TDIU.  When the veteran submitted his 
April 1990 claim, he did not submit any evidence or even 
allege that he was unemployable.  Rather, in May 1991, the 
veteran testified during a regional office hearing that he 
was employed.  Based on the evidence submitted by the 
veteran, in his November 2003 formal claim for TDIU, he 
remained employed until he retired in August 1994.  

Prior to the November 5, 2003, application for TDIU, the 
record is absent any statement or evidence regarding 
entitlement to TDIU.  On May 26, 1995, the veteran submitted 
a statement indicating that he was a "broken down old man."  
His listed disabilities were asthma, emphysema, a humped 
back, sprue, severe diarrhea, constant back pain, a collapsed 
vertebrae and weakness.  Although the veteran alleged that 
most of his ailments were attributable to his period of 
service and they had forced him into a medical retirement, it 
is noted that service connection was not in effect or 
warranted for asthma, emphysema, sprue, severe diarrhea, a 
collapsed vertebrae and weakness.  Out of the listed 
disabilities service connection was only in effect for a 
humped back, characterized as thoracic kyphosis.  Moreover, 
the veteran did not allege or submit any evidence that his 
service-connected disabilities alone rendered him 
unemployable.  Additionally, subsequent statements from the 
veteran requested the reinstatement of his prior 100 percent 
schedular rating.  

It is further noted that the veteran had ample opportunity to 
raise a claim for TDIU.  The claims of entitlement to 
increased disability ratings for service-connected gunshot 
wound residuals of the abdominal region (Muscle Group XIX) 
with muscle damage and thoracic kyphosis, gunshot wound 
residuals of the lumbar region (Muscle Group XX) with muscle 
damage; peritoneal adhesions, were addressed by the Board in 
October 1995, September 2000, and June 2004.  The 
aforementioned Board decisions where appealed to Court and 
subsequently vacated and remanded.  At no point in the 
process of his appeal or in multiple submissions in support 
of his claim did the veteran alleged that his service-
connected disabilities rendered him unemployable.

The lack of evidence of intent to file for TDIU benefits, 
prior to November 5, 2003, is further supported by the 
representative's submissions and arguments.  Prior to 
November 5, 2003, the representative made no allegation or 
presented any evidence that the veteran's service-connected 
disabilities rendered him unemployable. Rather, prior to 
November 5, 2003, the veteran's representative argued that 
the veteran warranted a 100 percent disability on a schedular 
basis.  In this respect, on June 19, 2002, the veteran's 
representative asked that the Board grant an increase in the 
ratings of the veteran's service-connected gunshot wound 
residuals "to a total of 100% schedular." On January 21, 
2003, the veteran's representative argued that the VA 
examinations reports of record warranted entitlement to a 
100 percent rating and she proceeded to demonstrate how the 
veteran's service-connected disabilities would have to be 
schedularly increased, such as to warrant a combined 
evaluation of 100 percent.  There was no mention of 
unemployability due solely to service-connected disabilities.  

Based on the foregoing, the Board finds that the date of 
receipt of the veteran's claim for TDIU was November 5, 2003, 
the date his VA Form 21-8940 was received.  As the Board has 
determined the date of claim to be November 5, 2003, it is 
noted that the effective date for TDIU is governed by the 
effective date provisions for increased ratings of 38 C.F.R. 
§ 3.400(o).  See Hurd v. West , 13 Vet. App. 449 (2000) 
(Court applied 38 U.S.C.A. § 5110(b)(2), which applies to 
increased rating claims, to a TDIU claim).  The applicable 
effective date statute and regulations provide that the 
proper effective date for TDIU is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim for increased rating.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Initially, the Board notes that TDIU was awarded by a January 
2004 rating decision based on the fact that the veteran met 
the schedular criteria for TDIU.  At that time, or 
subsequently, however, the RO made no specific determination 
and/or provided no reasons and bases as to why it was 
factually ascertainable that the veteran was unable to secure 
or maintain employment solely due to service-connected 
disabilities.  Even if the Board were to assume arguendo that 
TDIU was warranted based solely on meeting the schedular 
criteria, it is noted that the veteran met the schedular 
criteria as of December 8, 1999, more than a year prior to 
the date of claim.  As noted, an exception to the general 
rule for effective dates applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
As entitlement for TDIU, based solely on meeting the 
schedular criteria, arose more than one-year prior to the 
date of claim an effective date, prior to November 5, 2003 is 
not warranted.

Additionally, an effective date prior to November 5, 2003, is 
not warranted because it was not factually ascertainable that 
the veteran became unable to secure or maintain employment 
due to service-connected disabilities at any time within the 
one year prior to November 5, 2003.  There was no clinical 
evidence of record suggesting that the veteran became 
unemployable solely due to his service-connected disabilities 
in the 12 month period prior to November 5, 2003.  Rather, 
the record demonstrates that the veteran suffered from 
multiple disabilities, to include but not limited to asthma, 
emphysema, osteoporosis, Celiac disease/sprue, anemia, that 
affected his employability but for which service connection 
was not in effect.  As such, an effective date earlier than 
November 5, 2003, for the grant of TDIU is also not warranted 
under the provisions of 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2006).

In view of the above, the preponderance of the evidence does 
not warrant the assignment of an effective date for 
entitlement to TDIU prior to November 5, 2003.  Hence, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
on appeal must be denied.  See 38 U.S.C.A. § 5107(b).  See 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, become manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the cause of the 
veteran's death is listed as myocardial infarction.  Asthma 
was listed as an other significant condition.  At the time of 
his death, service connection was in effect for gunshot wound 
residuals of the abdominal region (Muscle Group XIX) with 
muscle damage and thoracic kyphosis, gunshot wound residuals 
of the lumbar region (Muscle Group XX) with muscle damage; 
peritoneal adhesions; left anterior crural femoral 
neuropathy, and scars in the abdominal and lumbar regions.  

The record is absent any indication of treatment or 
aggravation of heart condition or asthma during the veteran's 
period of service.  Additionally, there is no medical 
evidence of record that the veteran experienced a myocardial 
infarction or arteriosclerotic heart disease within a year of 
his discharge from service.  Finally, the Board notes that 
the medical evidence of record does not contain any medical 
opinion that the veteran's myocardial infarction was related 
to service.  Furthermore, the veteran died fifty years after 
discharge, and the remoteness of the event from the incidence 
of service does not lend support to the claim that he died as 
a result of an in-service disease or injury.  The lack of 
medical evidence of a heart disorder during those fifty years 
further weighs against the claim.

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, are not competent to establish 
an etiologic relationship between the cause of the veteran's 
death and service.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death 
including as a result of exposure to herbicides.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).
















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for Celiac disease/spruce, 
as secondary to service-connected gunshot wound residuals of 
the abdominal region (Muscle Group XIX) with muscle damage 
and thoracic kyphosis, for purposes of accrued benefits is 
not denied.

Entitlement to service connection right lower extremity 
peripheral neuropathy, for purposes of accrued benefits, is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for gunshot wound residuals of the abdominal region (Muscle 
Group XIX) with muscle damage and thoracic kyphosis, for 
purposes of accrued benefits, is denied.

Entitlement to service connection for thoracic kyphosis, as a 
separate disability, for purposes of accrued benefits, is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for gunshot wound residuals of the lumbar region (Muscle 
Group XX) with muscle damage, for purposes of accrued 
benefits, is denied.

Entitlement to a disability rating in excess of 10 percent 
for peritoneal adhesions, for purposes of accrued benefits, 
is denied.

An effective date of April 25, 1990, but no earlier, is 
warranted for the grant of service connection for left 
anterior crural nerve neuropathy, to be assigned a 
noncompensable evaluation until December 8, 1999, for 
purposes of accrued benefits.  To this extent, the appeal is 
granted.  

Entitlement to an effective date, prior to November 5, 2003, 
for the grant of a total disability rating based upon 
individual unemployability (TDIU), for purposes of accrued 
benefits, is denied.

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


